 326DECISIONSOF NATIONALLABOR RELATIONS BOARDPopeMaintenance CorporationandRetailClerksInternational Association Local 1063.Cases 10-CA-11556, 10-CA-11590, 10-CA-11663, 10-CA-11778, and 10-RC-10526February 22, 1977DECISION, ORDER AND DIRECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn August 24, 1976, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, General Counsel, ChargingParty, and Respondent filed exceptions and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Pope Mainte-nance Corporation,Warner Robins, Georgia, itsofficers,agents,successors,and assigns, shall take theaction set forth in the said recommended Order.DIRECTIONIt ishereby directed that the ballots of J. E. Dennis,D. E. Holland, K. S. Barnett, C. G. Mouldin, J. F.Tillman, E. D. Cassidy, J. S. Dell, and Martin Durdenbe opened and counted and that an amended tally ofballotsbe served on the parties. Thereafter, theRegional Director shall proceed in the manner setforth by the Administrative Law Judge in his Deci-sion.IRespondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 554(1950), enfd.188 F.2d 362(C.A 3, 1951).We have carefully examined therecord and find no basis for reversing his findings.2The Administrative Law Judge found that Respondent is an employerwithin the meaning of the Act In doing so, he failed to specifically deal withRespondent's contention that the Air Force ordered Respondent to reduceone department by five manpower spaces. This ability of the Air Force torequire a reduction in positions is some indication of control However, inthe absence of any Air Force authority to determine which employees are to228 NLRB No. 20be affected and what is to happen to these employees(transferred,laid off,etc.) this factor, even when taken into consideration with the other factorsherein,does not warrant rejection of the Administrative Law Judge'sfindings.The Administrative Law Judge dates the bargaining order fromOctober 4,1975, the date on which the Union,having a majority,requested recognition,and on which he found"the unfair labor practice campaign commenced."However,Respondent did not commence unfair labor practices untilOctober 6,1975. In accordance withTrading Port,Inc.,219 NLRB 298(1975), andThe Kroger Company,228 NLRB 149 (1976),we date thebargaining order from October 6, 1975.Member Fanning would affirm the Administrative Law Judge's October 4dating of the refusal-to-bargain finding,the date the Union requestedRespondent to recognize and bargain with it.3 Since Hawk'swarning slip was destroyed by Respondent, it is unneces-sary to order it expunged from his record as the General Counsel requests.We do not find it necessary to pass on the validity of the cards signed byMichael Williams, David McLeod,Harold Thompson,and Herman Denson,since the Union would still have a majority. In the absence of exceptions, weadoptpro formathe Administrative Law Judge's rejection of six cards.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On October 7,1975,Retail ClerksInternationalAssociation Local 1063,hereinafter called the Unionor Petitioner,filedwith theRegionalDirector for Region10 of the National LaborRelations Board a charge(Case 10-CA-11556) allegingthatPopeMaintenanceCorporation,hereinafter calledRespondentor the Employer, by various acts and conductviolated Section8(a)(l) of the National LaborRelationsAct, as amended. On October 21, the Union filed with thesaidRegionalDirectora second charge(Case 10-CA-11590) allegingthat Respondentviolated Section 8(a)(1)and (3) by discriminationagainst threeemployees, HowardUmberger,Winfred Davis, and Marie McClinton. OnNovember 25, 1975, the Union filed a thirdcharge (Case10-CA-11663) allegingthatRespondent violated Section8(a)(1) and(3) of the Act by failingand refusing to reinstateunfair laborpractice strikers after an unconditionaloffer toreturn to work on November 22,1975. On January 9, 1976,the said Regional Director,on behalf ofthe Board'sGeneral Counsel, orderedthe three cases consolidated andissued a complaint and noticeof hearingalleging theviolations charged in thethreecases.Respondentduly fileditsanswer admitting the jurisdictionalfacts but denyingthat the Board has jurisdiction overRespondent's enter-prise and denyingthe commissionof any unfair laborpractices.On November 13, 1975, the Union filed withthe saidRegionalDirectora petition seeking an election amongcertainemployees of the Employer at the Robins Air ForceBase, the unitin whichthe allegedunfair labor practicestook place. After ahearing,the RegionalDirectorissued aDecision and Direction of Election, pursuant to which anelection bysecretballot was conducted on January 6, 1976,among theemployeesin theunit found appropriate in hisdecision.Thereafter, the partieswereserved with a correct-ed tally of ballotsshowingthat,of approximately 137eligible voters, 40 validvotes werecast for thePetitionerand 40against the Petitioner,and therewere 56 challengesand 1 void ballot. The challengeswereobviouslysufficientto affectthe resultsof the election and are accordinglydeterminative thereof. On February 11 the Petitioner filed POPE MAINTENANCE CORPORATIONtimely objections to the election, on February 12 theEmployer filed timely objections, and on February 13 thePetitionerfiled timelyamendmentsto its objections.On the issues joined by General Counsel's consolidatedcomplaint and Respondent's answer the matter came on forhearingbefore me at Robins Air Force Base at WarnerRobins,Georgia, on February 9, 1976. All parties werepresent and represented by counsel and had an opportunityto call and examinewitnessesand to adduce relevant andmaterial evidence.On February 12, 1976, the GeneralCounsel restedhis case.At this time I was apprised of thestatus of the representation matter and was informed thatthe Charging Party had filed an additional charge alleging aviolation of Section 8(a)(5) of the Act. Accordingly Ideclined to proceed further with the case unless and untiltheGeneral Counsel was prepared to assure me that hewould not move to reopen the matter for the purpose ofconsolidating either the representationmatter or theadditional charge with the matter then under litigation. TheGeneral Counsel, of course, was unable to make such arepresentationand Iadjourned the mattersine die.On February 11, 1976, the Charging Party filed with theActing Regional Director another charge, Case 10-CA-11778, alleging that Respondent refused to bargain since onor about October 4, 1975, with the Union as a majorityrepresentative of its employees in an appropriate unit. OnApril 22, 1976, the Acting Regional Director issued anothercomplaint alleging that Respondent violated Section 8(a)(5)by refusing to bargain collectively with the Union andadditionally violated Section 8(a)(1) by various threatscontainedin a letterto all employees dated February 2,1976. On April 23, 1976, Respondent answered the com-plaint denyingthe commissionof any unfair labor practic-es.On April 30, 1976, the Regional Director issued asupplemental decision in the representation matter findingthe Employer's objections to be without merit and overrul-ing them intheir entirety and ordering that a hearing beheld to resolve the issues raised by the 56 challenged ballotsand by petitioner's Objections 2, 3, 4, 5, 8, and 9 which arein part coextensive with the conduct alleged as violative inthe complaint in which hearing had alreadycommenced. Inthe same document the Regional Director ordered that thehearing on the representation matter be consolidated withthe hearing in Case 10-CA-11778.On the same day counselfor the General Counsel moved me to consolidate the casesalready opened with the twonew casesand to reschedulethe hearing. I granted General Counsel's motion to consoli-date and ordered the hearing to resume at Robins Air ForceBase onJune 7, 1976. On that date all parties were againpresent and represented by counsel. The hearing continueduntil June 14, 1976, at which time, all parties havingpresented all of their evidence, the hearing closed.On June 23, 1976, I received from Respondent a motionto dismiss Cases 10-CA-11556, 11590, and 11663 on thegrounds that under the decision of the Board inTeledyneEconomic Development Company,223 NLRB 1040 (1976),the Board lacks jurisdiction.' By teletype on June 24, Ireserved ruling on Respondent's motion until my decisionIAlthough the motion addresseditself only tothe three original cases, Iassume that it was meant to extend to all fiveof the casesnow before me327on the merits. The General Counsel and Respondent filedbriefs.Upon the entire record in this case and in considerationof the briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Georgia corporation with an office andplace of business located at Robins Air ForceBase,WarnerRobins, Georgia, where it is engaged in the maintenanceand repair ofaerospaceground equipment for the UnitedStatesAir Force under a contract with the United StatesGovernment. Respondent annually performs services forthe United States Government valued in excess of $50,000.The majority of the stock of Respondent prior to July 1,1976, was owned by Johnny Pope; the remaining stock wasowned by members of the Saxon family which wasRespondent's predecessor contractor in the instantunit. B.B. Saxon and two of hissons wereapparently employed byRespondentas managerialemployees and, in addition, tosome extentacted as a guarantorof Respondent in itsfinancialaffairs.The contract under which the workinvolved in this matter was performed was between theUnited States Air Force and the SmallBusinessAdminis-tration (hereinafter SBA). SBA subcontracted the entirecontract to Respondent under what is referred to as an 8(A)subcontract, part of SBA's drive to help disadvantagedpersons secure a place in the business world.2 Under thecontractual relationship between Respondent and SBAprior to calendar year 1976, Respondent was expected tohave a counselor or advisor, expert in the field in which itproposed to operate. This position was filed byB. B. Saxon.AfterRespondent's performing for about 2 years underSaxon'sguidance,SBA required Respondent to divestSaxon of ownership in Respondent as well as responsibilityforRespondent's fiscal affairs. This change was to havetaken place on July 1, 1976.In order to retain theassistanceof SBA in securingcontracts it is necessary for Respondent to keep SBAapprised of its financial affairs and to submit annually a jobplan which it proposes to follow for the forthcoming year.In the fall of 1975, SBA evidenced to Respondent satisfac-tion with itsprogress.Because of the interest of the Federal Government inencouragingbusinessessuch as Respondent, the contract towhich it is a subcontractoris negotiatedrather than bid ona competitive basis. As Respondent became more viable initsbusinessendeavors it was expected to and did bid forother contractsin its lineof work. Five such bids have beensubmitted to the Air Force, none of them successful, butRespondent is performingat least onesmall janitorialcontract in Little Rock, Arkansas.Respondent contends that because of the substantialcontrol exercised over its performance of its contract by theAir Force and by SBA it is precluded from exercising thenecessary independent judgment to effectively bargain ingood faith with the Union within the meaning of theBoard's decision inTeledyne Economic Development Compa-2 Johnny Pope qualifies under sec.8(A) as a disadvantaged personapparently because he is part Cherokee Indian 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDny, supra.The General Counsel does not agree. I believethat the instant case is completely distinguishable on itsface fromTeledyneand that thecaseis governed rather byN.LR.B. v. E. C. Atkins & Company,331 U.S. 398 (1947),cited by Member Fanning in his dissent in theTeledynedecision.InTeledyne,the Board isolated and recited 18 factorswhich convinced the panel majority that, in that instance,the employer was left with too little scope to enable it tobargain collectively within the meaning of the Act. I shalldiscuss each of these 18 factors and compare them with thestatus of Respondent in the instant case.1.InTeledynethe employer was paid on a cost-plus-fixed-feebasis.That is to say, all expenses, includingmanagement,supervision,wages, and purchasing costswere reimbursed to the employer and a fixed fee unrelatedto its costs was paid it for the successful management of theenterprise. In the instant case, Respondent is paid at a fixedhourly unit price for all work performed by it at the requestof the Air Force. The Air Force estimated the workload interms of hourly units and negotiated with SBA a unit priceat which the various tasks would be performed. Thus, ifRespondent, by increasing its efficiency, were able toperform the tasks in less time than the Air Force estimate,or for a lower wage, the difference would accrue toRespondent as profit. Up to 80 percent of the workperformed by Respondent under the contract was of such arepetitive nature that a standard number of hours had beenestablished for each job. The remaining 20 or more percentof the work is negotiated on a job-by-job basis bynegotiators employed by Respondent with negotiatorsemployed by the Air Force. Respondent's negotiators ofmechanics'attempt to secure the greatest amount of time tobe alloted to the performance of the task while the AirForce apparently attempts to cut it as low as possible. Someof the established standards are very profitable to Respon-dent,others areprobably equally unprofitable, as with anybusiness in the private sector. Respondent thus is able toachieve greater or smaller profits by the success of its day-by-daynegotiationsand by the efficiency with which it hasthe work performed as well as by the wages it pays itsemployees,supervision, and management.2.InTeledyne,theDepartment of Labor (DOL) sup-plied all facilities and equipment. In the instant case the AirForce supplies some of the physical facilities and certainheavy equipment; Respondent supplies most of the tools,some rolling stock, and an off-base office and garagefacility at its own expense. It has the option of renting orbuying equipment and, in fact, most of its heavy equipmentis rented from a corporation owned by one of the Saxons, asis its off-base facility. All parts and supplies for the repairand maintenance of the aerospace ground equipment onwhich Respondent works are either supplied by the AirForce or are purchased for the Air Force by Respondent,which is reimbursed.3.The contract inTeledynerequired prior DOL approv-al of the selection and retention of top management. In theinstant case, other than the SBA rule regarding theownership of Respondent's stock, there is no apparent orcontractual control over either the selection or retention oftop management.4.InTeledyne,DOL promulgated the position descrip-tions and established the qualificationsfor allpersonnel. Inthe instant case the contract recites, but does not require, a"representative number" and classification of personnel fordailymaintenance providing for foremen, a purchasingagent, quality control inspectors, a truckdriver, mechanics,and mechanics' helpers with various amounts of experiencein the specific electrical or mechanical jobs needed. Thereare no specific descriptions other than terminology such as"three mechanics with a minimum of 3 years experience inair-conditioning." No control is exercised over the qualifi-cations other than the requirement that persons operatingGovernment-owned Vehicles on the Air Force base, musthave Government drivers' licenses and are given 3 daysafter they are hired to obtain them, and persons operatingcontractor-owned vehicles on the airbase must have statedrivers' licenses.5.InTeledyne,DOL regulated the number of employ-ees in each classification.In the instant case, other than itsrecitation of a representative number of personnel required,there is no contractual requirement. The contract providesalso for various personnel who are to be considered part ofthe overhead, an indirect expense for which the Govern-ment will not separately reimburse the contractor. Thisincludesmaterials stockroom employees and supply em-ployees,as well as clerical personnel.6.The DOL established the salaryrangefor all posi-tions in theTeledynecase. In the instant case, the onlyprovisions with regard to salary are that Respondent mustpay minimum hourly wages according to a register of wagedeterminations under the Service Contract Act promulgat-ed by the Department of Labor. In this regard, Respondentisno different from any other Government contractor.These wage determinations established a floor, but acontractormay pay anything over these figures that hechooses or finds necessary.7.Teledyne's fringe benefits in both kind and numberand the amount available to pay them were fixed by itscontract with DOL. In theinstant case, as with wages, onlythe minimum requirements are prescribed by the Depart-ment of Labor and any additions thereto may be negotiatedby Respondent.8.Similarly, with shift differential rates, Teledyne wascontrolled by the DOL. Here no shift differential rates areprovided in the unit price, but the contractor is free to payanything necessary to man the shifts. The contract specifi-cally provides for a "swing shift" which, it is anticipated,would do about at least 20 percent of the work. However,the record reveals that Respondent has been operating notonly with a swing shift but with a midnight shift or owlshift, as it is known.9.Teledyne was limited in the vacation and holidays itcould pay by contract with DOL. Pope has no limitationsother than a floor of 6 holidays and I or 2 weeks' vacationestablished by the Department of Labor. There is noprovision that would limit Respondent in granting addi-tional holidays or vacations.10.InTeledyne,the employer was required to hire onlyat the minimum rate.In the instant case,the employer canhire at any rate at which he can find employees, at or overthe minimum rate. POPE MAINTENANCE CORPORATION11.Teledyne was required by contract to employ up to5 percent of the number of enrollees who had stayed withthe program over 6 months.No such provision is to befound in Pope's contract.12.Teledyne was required to recruit unemployed per-sons over the age of 55 wherever possible.There is no suchprovision in Pope's contact.13.Teledyne was required to train its employees inaccordance with DOL policies.In the instant case, otherthan requiring drivers'licenses as mentioned above, andrequiring 1 hour of flight line training for all employeeswhose work takes them to the flight line, there are noprovisions for training employees.14.Teledyne was required to operate 24 hours a day, 7days a week.There is no real difference in the instant casewhere Pope is required to operate whenever the base hoursand shifts are operating.15.Both Teledyne employees and Pope employees arerequired to undergo a security check although the securitycheck for Teledyne was prehire and that for Pope appearsto be conducted after their hire.16.The Department of Labor establishes the number ofemployees that Teledyne may hire and may affect areduction in force if necessary.In the instant case, the AirForce has established a "representative number" of em-ployees and,by withdrawing work or adding additionalfunctions toRespondent,may make it necessary forRespondent to hire or discharge employees in order tomaintain its work on the one hand or its profit on the other.17.In both theTeledynecase and in the instant case,periodic vouchers and reports are required of the contractorby the contracting agency.18.The Department of Labor project manager evalu-ates the staff performance of Teledyne employees. In theinstant case,the Air Force inspects the facilities which thecontractor has had put at his disposal and is required tomaintain and evaluate the inventory of parts and supplieswhich Respondent maintains for the Air Force,but there isno evidence of any evaluation of the performance ofRespondent'semployees,except in one instance whereRespondent had attempted to have lower paid employeesdo the work of higher paid employees without success. Inthis case,the Air Force,upon notification that the work wasfalling behind schedule, required the contractor to increasethe number of employees on the job.A consideration of the points of similarity and points ofdifference between the instant case and theTeledynecasereveals that in the instant case Respondent has consider-able freedom to negotiate with a union selected by itsemployees concerning most of the terms and conditions ofemployment commonly found in labor-management con-tracts.That Respondent is free to negotiate about wages isreadily revealed by the fact that one group of its employeeshave been working on an incentive basis and earning from$14,000 to $20,000 annually,while other employees haveunsuccessfully sought to be placed on an incentive basisand earn straight hourly salaries.Respondent's recordswhich have been placed in evidence reveal that personswith the same job titles are not always paid the same rates.I find that Respondent is an employer within the meaningof the Act and is within the Board's jurisdiction.IT.THE LABORORGANIZATION INVOLVED.329It is admitted and I find thattheUnionisa labororganization within the meaning of Section 2(5) of the Act.III.ISSUESAND ALTERNATIVESThe basic issue which must be determined is whether ornotRespondent must recognize and bargain with theUnion.The bargaining order herein may result from eitherof two courses.First,the representation case;the challengesare presently determinative.In the event the challengeshaving been determined the Union loses the election, thenext question to be faced is whether the objections aresubstantiated by the evidence.If I find that they are not, wemust follow the second course,which is to determinewhether the unfair labor practices alleged were committedand, if they were, whether they were of such a nature thatthey destroyed the laboratory conditions under which theBoard requires that its elections may be held,and had sucha substantial and lasting effect that a valid election cannotbe conducted.In this event,an order to bargain may issue,assuming that the General Counsel has proven that amajority of the employees authorized the Union to repre-sent them at sometime material to the proceeding.A determination of the representation case requires firstthe determination with regard to the challenges. Fortyballots were challenged by the Union as those of unfairlabor practice striker replacements and thus not valid.Those challenges are determinative of the issue.Thus, inorder to determine the results of the election,we mustdetermine first whether the unfair labor practices alleged tohave been committed prior to the strike were in factcommitted,and second whether Respondent's commissionof these unfair labor practices caused the strike,which thusbecame an unfair labor practice strike.The parties havestipulated that the 40 employees whose ballots werechallenged as those of unfair labor practice striker replace-ments are not to be considered eligible voters in the eventthe strike is found to be an unfair labor practice strike.Accordingly,in order to determine the primary issue, theelection,we must first determine the secondary issue,whether the unfair labor practices were committed, and tothis we shall first turn our attention.IV. THE UNFAIR LABOR PRACTICESA.BackgroundIn the unit found by the Board to be appropriateRespondent has employees in eight different sections ordivisions.The overhead division had 2 employees, thesupply division 6 employees,quality control division 7employees,the paint shop 7 employees,the A & B shop 16employees,the electric shop 2 employees,the trailer shop 5employees,the nonpower shop 16 employees,and thepickup and delivery section,known as Category C orsimply Cat C, 46 employees.Respondent's contract is forthe repair,maintenance,and modification of aerospaceground equipment(AGE) located at the Air Force Base.The A & B shop is also known as the periodic inspectionandmajor repair shop for powered equipment. Thenonpower shop performs the same functions on equipment 330DECISIONSOF NATIONALLABOR RELATIONS BOARDthat is not powered or motorized. The pickup and deliverysection (Cat C), using motorized vehicles known as tugsfurnished by the Air Force as well as rolling stock furnishedby Respondent, performs the function of moving equip-ment on andoff the flightline and tothe shops where theyare repaired and back as well as between shops; they alsoapparently have the function of moving parts and supplieshandled by Respondent from one place to another.According to the testimony of Johnny Pope, all work hasto be specifically approved by the Air Force before it isperformed. Some equipment is periodically inspected andsmall repairs made to it. Most of the employees in the A &B shop are paid incentive wages. Most of the otheremployees are paid a flat hourly rate.At the time the Union commenced organizing, the A & Bshop was supervised by Henry Perryman, the paint shop byWill Dale, the electric shop by Floyd Walker, the nonpowersection by Clyde Reynolds, and the pickup and delivery byLester C. Perkins. Jerry L. Graham, the secretary-treasurerof Respondent, was the project manager; James Grahamwas the vice president; and Johnny J. Pope, the president ofRespondent. Gilbert Gann was the personnel manager andpurchasing agent. Carlton Wallace was the chief of qualitycontrol and was also theassistantproject manager. Themanagerial hierarchy also included B. B. Saxon, a directorof the corporation and consultant thereto, and RobertSaxon, one of his sons, the assistant secretary-treasurer.Another son, Billy Saxon, appears to have taken an activepart in the management of the concern.He is the presidentof the company from which Respondent leases its rollingstock and other equipment. The supervisory hierarchy alsocontains various leadmen who are admittedly supervisors.Prior to September 17, 1975, it does not appear that anyemployees of Respondent were represented by any labororganization.On that date employee Robert Miller had ameeting athis home at which Union Representative Ellisaddressed the employees. A second meeting was held aweek later and two union agents were present. The Uniondistributed cards and commenced active campaigning withthe first meeting. By October 4, the Union, believing that ithad a majority of the employees signed up, met withPresident Pope at a motel and demanded recognition. Popeanswered that he did not know anything about unions andwas not prepared to respond to their demand,suggestingthat he had to talk with the other principals of his Companybeforemaking any response. He then asked what theorganizationwould cost, and was informed by UnionRepresentative Bums that it was impossible to say what itwould cost until the parties had negotiated a contract. Popealso asked whether he could get a nationwide contract thatwould cover him wherever he operated because he had bidon a job in California and had been unable to win the jobbecause he was nonunion.Bums answered that this wasbeyond his ability but that when a bargaining relationshiphad been established at the Warner Robins facility hewould contact international officers with a view to negotiat-ing a nationwide contract. The meeting apparently came toan amicable conclusion, with Pope stating that he needed totalk to his associates and agreeing to meet again thefollowing week.Immediately after theirmeetingwithPope,UnionRepresentatives Seidenfaden and Burris went to the unionhall of the UnitedStates GovernmentEmployees' Union,where a third union meeting was held, attended by about 30employees. The following night Pope met with the otherprincipals of the Company in Atlanta and on Monday,October 6, returned to Warner Robins with an attorneywho has represented them ever since.On October 7, Attorney Capron telephoned UnionRepresentative Burris and informed him that he had beenretained to represent Respondent and that Respondentrejected the Union's demand for recognition and suggestedthat the Union file a petition for a Board-conductedelection.On October 8, the Union held another meeting at theunion hall at which time the union agents informed theemployees of the difference between an economic strikeand an unfair labor practice strike and stated that, in theiropinion,statements made by Foreman Lester Perkins, aswell as other action taken by Respondent, were unfair laborpractices. The Union took a strike vote at this time and itpassed unanimously,but no arrangements were made tocommence a strike.Also on October 8,the Respondentreceived from the Union a letter stating that Robert Millerwas working on the Union's behalf organizing among theemployees.Miller was promptly called into the office ofRespondent and informed that he was not exempt from therules and that he was not to organize except on his owntime.By October 10, Respondent realized that it had a seriousproblem with one of its supervisors, Foreman Perkins, whowas openly coercing and restraining employees and hadbeen guilty of much of the bad feeling among employeesthat led to the formation of the Union. On October 10,1975,Respondent posted a notice which said in essencethat no one would be fired for signing a union card, andassured the employees that card signers were not obligatedto support the Union and anybody couldmake mistakes.On October 10, Winfred Davis, an employee of the trailershop, was called into the office and informed that becauseof a cutback in the number of trailers that were going to beassigned to the trailer shop each day he would be laid off.The General Counsel contends that the layoff of Davis wasbecause of his union adherence.On or about October 10, Jerry Gann, an employee whohad signed a union card (whose father is Gilbert Gann, atthat time the personnel manager and purchasing agent ofRespondent),commenced circulating a petition to theUnion to revoke the authorization cards signed by employ-ees.He was assisted in this endeavor by another employee,Cassidy,who does not seem to have signed a union card.Several incidents resulting from the activitiesof Jerry Gannare alleged by the General Counsel to be violative ofSection 8(a)(1) of the Act. Respondent's interviews of all ofthe supervisors and many of the employees revealed onespecific gripe that appeared to be very strong, i.e., theattitudes and actions of Supervisor Perkins with regard tothe employees at Cat C, and other employees who came incontact with Perkins in their work. Accordingly, Perkinswas called into the office and warned to moderate hisdemeanor,and all supervisors were advised to make no POPE MAINTENANCE CORPORATION331personnel changes of any nature, including shift transfers,discharges, or warnings, without consultation with topmanagement.Perkins was also required to "apologize" tothe employees under his supervision. His apology amount-ed to a statement,in essence,that if he had done anythingoffensive he was sorry and that he would try not to offendthem in the future.On October 14 or 15, another speech was delivered byJerry Graham in which he discussed with the employees thefact that they seemed to have a lot of gripes, including agripe that some supervisors and leadmen have been"overbearing, abusive and have attempted to interfere withthe private lives of employees." Jerry Graham stated in thespeech that top management would not tolerate anyinterference with what employees do on their own time andthat they did not approve of the overbearing attitude orimproper language of some supervisors but suggested thatthe employees try to put themselves in the supervisor'sshoes and realize what a tough position the supervisor is in.Graham suggested that the leadman or supervisor, beinghuman,is sometimes going to say or do something that isnot right but it is probably a mistaken attempt to make ajoke or just plain bad temper from being under all thatpressure. It usually would not mean anything and thesupervisor would forget all about it. He then suggested thatif the employee really had a gripe there was no law that saidhe could not go over the supervisor's head or to anotherleadman or supervisor to complain about it.When Perkins heard this speech, he resented it as anattempt to undercut his supervisory authority and proceed-ed to implement a large scale shift change among theemployees under his supervision without consultation withtop management.The following day, October15, Perkinscomplainedbitterly to Jerry Graham that he felt he hadbeen undercut by Graham's speech to the employees.Graham, Pope, and Attorney Capron became aware of theshift change that Perkins had ordered. Accordingly, Perkinswas discharged and a notice was posted on all the bulletinboards stating in essence that a former supervisor may havemade threats to certain employees indicating that theywould be discharged if the employees signed union cards,that the Employer had no way of knowing whether thethreats were made, but if they were made they were withoutauthorization or approval and were contrary to the expressinstructions given the supervisors.The noticerequested allemployees to notifymanagementimmediately of anyfurther threats from anyone relating to the Union.Many of the employees viewed the discharge of Perkinswith suspicion.He had apparently announced that hewould quit on various occasions in the past and had beenretained on each occasion.On October 16, the Union met again. On this occasion,the union agents read to the employees from what theemployees deemed to be a lawbook, actually a publicationof the Board, the distinction between an unfair laborpractice strike and an economic strike and the protectionafforded unfair labor practice strikers under the Act. Theythen recounted what the Union deemed to be the unfairlabor practices theretofore committed by Respondent andparticularly those committed after the strike vote ofOctober 8. On the completion of his presentation the unionagent called for a second strike vote which carried; picketcaptains and picketing assignments were worked out indetail and the employees were told that they would benotified when the strike was to start.The Employerhad been advertising sinceOctober 9 foremployees in all categories,in anticipation of a strike andhad interviewed many prospective employees who wereprepared to cross the picket line. This was well known toRespondent's employees, particularly to those in Cat C,because Perkins hadannouncedto various of the employ-ees that he had interviewed prospective employees whowere going to replace the union card signers.The strikecommencedon October 17. Arrangements hadalready been made by Respondent to set up a reserved gateand this was done immediately.On October 22, the Union sent to Attorney Capronanother demand for recognition and bargaining and onOctober 24 Capron answered that the Employer continuedto doubt that the Union represented an uncoerced majorityof the employees in any unit and declined to meet andbargain until the Union was certified by a Board-conductedelection.On November 20, the Union addressed a letter to JohnnyPope in care of his attorney stating that the Union felt thatthe nature of Respondent's unfair labor practices had beensufficientlybrought to the attention of the public andoffering unconditional reinstatement at noon on November22 on behalf of 48 named employees. When the employeesarrived at the offices of Respondent on November 22 atnoon, they were given papers to sign and told that theywould be recalled when vacancies occurred.On November 24, Respondent posted a notice on each ofthebulletinboards used by Respondent's employees,stating that no replacements wouldbe firedto make roomfor strikers and that the employees had abandoned thestrike.By the time of the election on February 6, some but notall of the strikers had been reinstated although,as Respon-dent adhered to its policy of not discharging strikereplacements,many were reinstated to jobs other thanthose that they held beforethe commencementof the strike.The General Counsel, and the Union in its objections,particularly objected to a letter sent out to all employeesexcept those that the Company proposed to challenge at theelection which was received on the Wednesday precedingthe Friday election which, according to the Union, con-tainedmaterialmisrepresentations and was obviouslyreceived too late for the Union to answer.B.Discussion and Conclusions1.The 8(axl) allegationsThe General Counsel alleges that Respondent violatedSection 8(a)(l) of the Act on at least 24 occasions byinterrogating its employees concerning their union mem-bership, activities, and desires and those of other employ-ees.The General Counsel contends that these interroga-tions took place against a background of union animusdemonstrated by other unfair labor practices includingthreats of retaliation and promises of benefit coupled with 332DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's campaign to induce or cause the employeesto rejectthe Union.It is clear that Respondent's reactionto the demand forrecognition immediately became concentrated in an effortto estimate the strengthof theUnion with regard to boththe numberand identityof the union followers among theemployees of Respondent. JohnnyPope's first reaction onreturning from the meetingof October 4 at which theUnion demanded recognition was to call together as manyof his supervisors as he could reach lateSaturday after-noon,and interrogate themas to anyknowledgethey mighthave of theextent of union interest in their various sections.When Popereturnedfrom Atlanta on October6 with hislawyer,the questfor informationbecame carefully orga-nized.Eachsupervisor was interrogatedabouthis knowl-edge of the employees'union activities, about anygrievanc-es that the employees might have,and aboutthe identity ofthe union supporters under their supervision.Then, accord-ing toPope's testimony,the supervisors were warned not tocommit unfairlabor practicesbecauseof the danger thatthe employees would go on an unfairlabor practicestrike,whichRespondent was well awarewould put it in a difficultsituation.The supervisorswere also told that as supervisorstheywere expected to campaignon behalf of the Company.Theywere toreport anyincidents involvingthe Union tothe Company and, while theyshould never ask an employeedirectly how he felt about the Union or howanyone else feltabout theUnion, theycould express personal opinions. Alistof supposedunion supporterswas put together whichincluded Sherman,Edgar Godfrey, Gary Hawk, DeanBramlett,RobbieMiller,BillBray,Judy Walker, andothers.At subsequentsupervisors'meetings,the list ofunion supporterswas filled out and, in the words ofSupervisorDeems, the listwas fairlyaccurate;althoughthere were a few mistakes in his owndepartment, he founditwasvery close.Although, accordingto Pope's testimony, he told thosesupervisors whom he could contact on the nightof October4 not to take any kind of action or talk to any employeesabouta union or discussituntilhecould get someassistancefrom the other principals of the Company, hisinterrogationof thesupervisorsapparently touched off afact-finding expedition on the part of all the supervisoryemployees.The most militant ofthe supervisorsapparentlywas LesterPerkins,foreman of the largest grouping ofemployees and a manof formidable presence who hadalreadymanagedto infecthis subordinate supervisors andemployeeswith apprehensionat his vagrantand bad-tempered demeanor as a supervisor.Perkinspaid someheed tohis instructionsnot to directlyask questions abouttheUnion but approached his employees with what heapparentlydeemed tobe subtlety.For instance,RonaldShermanreported that Perkins asked him twice on October6 whether there was anything he wanted to talk about and,whenthe firsttime Sherman answeredthat therewas not,Perkins responded, "Its goingto be a long cold winter." Thesecond time,when Shermandeclined toanswer, Perkinstold him thatif the Unioncame in Respondentwould haveto shut down.Perkins askedSherman why he had done thisto him, obviously assuming from Sherman's demeanor thathe had signed a union card.He followed the same coursewith employeeTraynor whomhe asked what his gripeswere and stated that he could not understand his joining theUnion after all that Perkins had done for Traynor. Hesuggestedto Traynorthat he should get his card back. Inthe presence of the two employee dispatchers,Perkinsremarked to "Tiny" Morgan,one of his leadmen, "There'sgoing to be a shift change and the Company has a list ofunion supporters and they will be replaced."The following day Perkins told Traynor that Respondenthad a list of card signers and that he had better get his cardback or he would be fired.Ronald Sherman was present.The same day Perkins asked David Sherman whether hehad signed a card.Sherman told him, in essence,that it wasnone of his concern and Perkins suggested that he shouldwrite a letter to retract his card if he had signed one. Hethen asked Sherman whether his brother, Ronald, hadsigned a card and was again informed that it was none ofhis concern.Betty Reynolds andJudyWalker, subordi-nates of Perkins, were informed togetherby himthat therewas going to be a shift change,that the girls would have towear uniforms,and that Respondent was going to get rid ofthe whole damn crowd and replace them with new peoplebecause"it will never be the same again." Aftertalking withDavid Sherman, Perkins went to his brother,RonaldSherman,and told Ronald that David was getting his cardback from the Union along with about eight other employ-ees and warned Ronald Sherman that the employees wouldall be fired if they did not dothe same.Perkins brought Leadman Mike Graham to Bramlett,one of his employees,and Graham asked Bramlett howLeadman Deems felt about the Union and what he had saidto Bramlett about it .3The following day, October 8, according to the testimonyof Edgar Godfrey,an employee under Perkins' supervision,Perkins said that he had interviewed 12 people thatmorning and was going to use them to replace those whohad signed union cards.He also told Leadman MikeGrahamin the presenceof employees Godfrey and Walkerthat any union supporter who committed any violation, nomatter how small, should be fired.In the interval between the closing of the hearing inFebruary and its reopening in June,Lester Perkins diedsuddenly. On February 4, 1976, an affidavit was taken fromPerkins apparentlyby Attorney Capron,which I receivedin evidenceover the objection of the General Counsel.Although the affidavit deals generally with the subjectmatter of the union campaign and of Perkins' ultimatedischarge,inter alia,it contains no contradictionof any ofthe testimony adduced by the General Counsel. ThatRespondent knew of the allegations concerning Perkins'activities cannot be doubted; the affidavit was taken duringthe week before the hearing opened. I credit the testimonyof the witnesses whose accounts revealed the incidents setforth above connected with Perkins.Other supervisors practiced a technique that was justabout as effective as Perkins' direct action and perhapsmore so. This technique consisted of raising the question of3Mike Graham is the son of James Graham,Respondent's vice president. POPEMAINTENANCE CORPORATION333the Union, either by the direct approach stating that thesupervisorwas campaigningfor the Company, or indirectlyby asking the employee if there is anything he wanted totalk about and leading the conversation around to theUnion. For instance, in such a conversation on October 6or 7 Jerry Graham, who generally denied askinganyemployee whether he wanted the Union, in a conversationwith Danny Holland, an employee, asked him why hewanted the Union. This left Holland with no directavailable answer that would not disclose his feelings.Holland also testified that Jerry Graham warned him that ifthe Unioncame inhe would not enjoy his breaks as he wasthen doing. During a similar conversation, Betsy Hayesreported that Jerry Graham said to her that the Unionwould not do her any good and asked her what herproblems were, presumably expecting to be able to tell fromher answer whether she was a union supporter. HomerRidley reported that Clyde Reynolds on October 7 used thesame ploy, by asking Ridley why he wanted the Union.When Ridley responded affirmatively, Reynolds asked himif he had been to any meetings and made his "pitch" thatthe Union would not do the employeesanygood.By October 8, Respondent had a very good idea of theeffect that Perkins was having on their campaign. JerryGraham, making his campaigning rounds came to employ-ee Godfrey, one of Perkins' group, and in the course of theconversation asked Godfrey what gripes he had. Godfreymentionedhis problems with Perkins and Graham said,"Well you have to overlook Perkins, it's his way." On thesame day, according to the testimony of Betty Reynolds,Jerry Graham came to her and told her he was campaigningfor the Company. Reynolds, in the course of the conversa-tion, stated that she had not gone to meetings or talked toany union representatives, whereupon Graham said, "Ipresume then that you haven't signed a card."These are known as statements with a hook and arewidely used by employers during their antiunion cam-paigns.Respondent's counsel, attempting to refresh therecollection of one of hiswitnesses,a supervisor, askedwhether in the briefing he was given by counsel there wasany mention of "a hook." The supervisor answered inessence,"Oh yes you told me not to ask any questions."The device enables supervisors and managerial employeesincluding almost all of the supervisors in the instant case totake the witness stand and fairly truthfully give theirgeneral denialsand testify that they did not ask employeesabout their union adherence.The General Counsel contends that this device is unlaw-ful.Respondent, reciting that inasmuch as no questionswere asked and no overtly coercive or threatening state-ments weremade, contends that the interrogations, if suchthey be, were harmless and not violative of Section8(a)(1). Iagree with the General Counsel that this type of interroga-tion under the circumstances here is violative of Section8(a)(1).Perkins had been freehanded with his threats andwith information that Respondent was interviewing peoplewith the intention of replacing union supporters, as well as4LeadmanDale must have feltthat he brought his technique to the peakof perfectionwhen he said to employeeRichard Rowland that he would notwantto hear about the Unionunless Rowland wantedto tell him andRowland didnot have to tell him if he did notwant to.Dale first evadedexamination about this conversation,then deniedthattherewas any suchconversation I credit Rowlandthat Respondent was keeping a list of union supporters. Ifind that against this background of coercive statementsand threats the interrogations are violative of the Act.4Additional examples of the use of the technique wereplentiful. Supervisor Perryman asked employee Traynorwhat his position was with regard to the Union. Perrymandenied asking anything of this nature but said that he mighthave said, "I can't see why anybody wants to join theUnion." Valeski, an employee, testified that SupervisorDale, a week before the strike began, asked him how he feltabout the Union and whether he would strike. Dale deniedasking Valeski how he felt about the Union but admittedthat he had asked him if he would strike. Richard Macetestified that Jerry Graham asked him, on or about October10,why he wanted the Union. Umburger testified that hissupervisor,Wallace, asked him on or about October 6 whathe felt about the Union. Wallace denied asking anyemployeeanyquestions about the Union and I have nodoubt that this interrogation, too, consisted of a statementwith a hook rather than a direct question. On October 9,employee Arlerenzo Smith was asked by Reynolds what hethought of the Union and whether he thought the Companywould pay more if there was a union. Reynolds denied anyconversation whatsoever with Smith and generally deniedquestioninganyemployee. I believe that there was aconversation, but there is some doubt in my mind whether adirect question was asked rather than a statement with ahook.2.The antiunion petitionJerryGannsigned a unioncard but shortly thereafterchanged his mind. He stated that without discussing it withanysupervision, including his father, he determined that hewould draw up a letterseeking areturn of his card.5 JerryGann liked his letter so much that he talked it up with hisfellow employees and wrote it in the form of a petition thatwas ultimately mailed to the Union with 12 signatures,including that of Jerry Gann. The General Counselattempted at the hearing to amend the complaint to includeallegationsthat Respondent violated Section 8(a)(1) by theactions of Jerry Gann and Dean Cassidy in attempting toget antiunion petitions signed by employees. I denied themotion at the time and on full record I find that there isenough evidence,consideringthe record as a whole, to havewarranted granting the motion. However, in view of thefact that it could not be said to have been litigated, I shallmake no findings with respect thereto.The General Counsel contends that Respondent violatedSection 8(a)(1) and (3) by giving warning slips to employeesBramlett,Hawk, Miller, and Bray.On or about October 8, Perkins issued warning slips toBramlett or Hawk. The warning slips were ambiguous butreferred to "interfering with other employees." Both Bram-lettand Hawk, requested to sign the warning slips,declined, asking to what Perkins had reference. Perkinsrefused to tell them and the warning slips went into theirSConceivablyhe might have gotten theidea from LesterPerkins, who, asearly asOctober 7 and perhapsOctober 6,was suggestingto the employeesunder his supervisionthat theyshould retract their cards 334DECISIONSOF NATIONALLABOR RELATIONS BOARDfiles.Later Perkins told Bramlett that he would tear up thewarning slip that he had given Bramlett.AfterPerkins wasdischarged,Deems said to Bramlett,"I don't know why Igave it to you but don't do anything wrong again."Hawk testified that Pope asked him why he wanted theUnion and Hawk answered,because of Perkins.Hawk asked Pope about his warning slip. Pope answeredthat the warning was for giving an employee, Dorsey, aunion card on working time at the sandblast area. BothBramlett and Hawk denied at the hearing engaging in anyunion activity on company time. Respondent made noeffort to prove that they had done so. With regard toBramlett,Ifind thatDeems' statement,afterhe wasrelieved of the shadow of Perkins' supervision, that he didnot know why he gave Bramlett a warning slip,indicatesthatRespondent had no good reason for issuing thewarning slips other than to coerce Bramlett in his unionactivities.With regard to Hawk, in the absence of evidencethat Hawk violated any valid rule of Respondent, there isno justification shown for the warning slip. I think theinference is clear that Perkins, having identified bothBramlett and Hawk at the supervisors' meeting of October6 as union supporters,issued the warning slips 2 days laterfor discriminatoryreasons.It is notable that Pope's statement to Hawk that hiswarning involved his giving Dorsey a union card onworking time at the sandblast area involves a certainonesidedness in Respondent's reaction to the obvious andopen campaigning at the sandblast area of Dean Cassidywho admittedly spent lengthy periods of time either tryingto talk employees into signing his antiunion petition orattempting to embarrass employees because they could notconvince him of the need for a union. That Respondentknew Cassidy was so engaged appears clear in consideringthe testimony of Homer Ridley that Supervisor ClydeReynolds delivered him to Cassidy to be talked to aboutwithdrawing his union authorization and accordingly musthave known what Cassidy was up to.As to Miller and Bray, they were given warnings signedby Clyde Reynolds that state as follows: "Mr. Miller [Bray]was informed that if he was observed interfering with PopeMaint. employees on company time that he would beterminated." Each of the warnings bore the acknowledge-ment that the employee refused to sign it. Reynolds statedthat he was informed by Jerry Graham that he was toprepare the counseling slips and was not personally awareof the reason for them. No evidence that Miller or Brayengaged in organizing activities on company time wasadduced by Respondent, nor, if one considers the text ofthe warning notice, is there any indication that they did.Miller and Bray confronted Reynolds with the question ofwhat they were being warned about and asked to whomthey were supposed to have talked. Reynolds refused tostateanything further than if they talked to any employeeon company time they would be fired. When Miller pointedout that sometimes they had to talk to other employeespursuant to their duties and asked whether Reynolds meanttalkabout the Union or anything, Reynolds merelyrepeated, "If you talk to any employee on company timeyou are fired."I conclude that the warning slips given to Miller, Bray,Bramlett, and Hawk were given for no other reason than tocoerce them with regards to the exercise of their rightsguaranteed under Section 7of the Actand violated Section8(a)(l) of the Act.Employee John Dillard applied for a vacation on October3, 1975.On the morning of October 6, Mike Graham, theleadman,told Dillard that his vacation was canceled "untilthismess is over."Later the same day, in the presence of agroup of employees,Dillard again asked Mike Graham ifhis vacation had really been canceled because of unionactivities andGraham answered that it had been. Thefollowingmorning Perkins also told Dillard that hisvacation had been canceled because of union activities.Respondent admits that Dillard's vacation was canceledbut adduced testimony that thereafter on October 16, afterPerkins' discharge,Gilbert Gann,who succeeded Perkinsas the foreman of Cat C, told Dillard that he wanted to getDillard'svacation straight and stated that it was hisunderstanding that Dillard could not get his days straight.He gave Dillard another application which Dillard filledout and signed. The vacation,on the initial request, was tocommence October 13 and on the second request, datedOctober 16, was for the period from October 20 untilOctober 27.The original vacation request shows that thevacationwas approved for 40 hours by Perkins butdisapprovedby Pope.Pope testified that he disapproved itbecause he knew there was a threat of a strike and hedisapproved it until he could get a feel of the labor force inthe local area.Thereafter, the daybefore the strike beganRespondent approved the request.I conclude that the original disapproval of the vacationrequest violated Section 8(a)(1) of theAct, as did theannouncement by Mike Graham in the presenceof half adozen employees that it was disapproved because of theunion activities. It is noteworthy that on October 6, whenthe vacation request was disapproved,Respondent hadlittleor no reason to expect a strike; it was not untilOctober 8 that the first strike vote was taken.Itwas notuntil the afternoon of October 7 that the telephoneconversation betweenAttorneyCapron and a unionrepresentative took place which Respondent contends gaverise to its fear of a strike. I do not credit Mike Graham'stestimony that on the second occasion when Dillard askedhim if he had his vacation canceled because of unionactivityGraham explained, "It had not been canceled but ithad been postponed or more or less in a holding status dueto the factthat the Companyhad been threatened with astrikeandtheCompanywanted to keep all availablepersonnel.Theydidn't know who was going to leave andwho was going to stay and they needed all availablepersonnel to support the air craft." Asidefrom the fact thatMike Graham's testimony completely lacks the ring ofauthenticity, it is at complete variance with the testimony ofallof the employees present who testified at the hearing.On October 7, on the occasion when Mike Grahaminterrogated Bramlett about Leadman Deems and hisreaction to the Union, according to the testimony ofBramlett,Graham also said that if the Union were to comein the employees could get worse than they were gettingand said something about the union representative having POPE MAINTENANCE CORPORATION335told Pope's lawyer that he did not give a damn about theemployees, he just wanted the union dues. On this occasionGraham also told Bramlett that he did not want to know,but if Bramlett had signed a union card he could get it backby signing some kind of petition.On the same day, Perkins drove Bramlett out to the flightline and en route told him that he (Perkins) had been overto the main office interviewing people for jobs and thatSaxon had a chartered plane with 80 people coming overfrom Texas if the employees were to go on strike. MikeGraham was asked by Respondent whether he recalledhaving a conversation with an employee in which anantiunion petition was discussed. He answered that it wasbrought up between Bramlett and himself when he wastalking with Bramlett. He testified that Bramlett said he didnot know whether to believe what he was told by thesupervisors of the Union and was not sure which way to go.He told Bramlett it was up to him which way he wanted togo; it was his decision whether he wanted to stay with theCompany or go with the Union and he did not want topersuade him either way.I take it from Graham's initial answer that the withdrawalof Bramlett's card somehow came up in the conversation,but his account of the conversation gives no clue. Theconversation as Graham reported it would indicate theexercise of a neutrality, surpassing that expected of him byRespondent and inconsistent with Graham's later testimo-ny as to what he said in all of the conversations he had withemployees. I credit the testimony of Bramlett and find thatRespondent violated Section 8(a)(1) by the threat ofworsenedworking conditions, by urging Bramlett towithdraw his union card, and by interrogating Bramlett.According to the testimony of Anthony DelGiorno, adriver, he had been attempting to get a promotion to theposition of mechanic and during the week of October 13asked Supervisor Harold Thomas about it. Thomas toldhim that he would not get a mechanic's job if he was out onstrike, but he would become lead mechanic if he stayedwhen the other employees went out on strike. This wasreiterated several times during the week immediatelypreceding the strike.When the strike commenced onOctober 17, DelGiorno did not walk out and Thomas cameto him and congratulated him and told him he was going tobe the new lead mechanic. He took DelGiomo to JohnnyPope and told Pope that DelGiorno was going to stick withthe Company and was a good mechanic, whereupon Popecalled the personnel office and told them not to hire amechanic because they were promoting DelGiorno tomechanic status. The General Counsel produced a person-nel action report dated October 17 showing the promotionof DelGiorno from truckdriver to mechanic with a consid-erable raise in pay.Thomas' story is considerably different. He testified thatDelGiorno approached him about a mechanic's job andstated that if he could be made a mechanic he would nottake an active part in the Union. Thomas answered that hecould not make a promise like that but took him to the twoGrahams and his attorney who told DelGiorno that it wasagainst the law, there were no openings, they could notmake openings for him, and that it could not be done. Hetestified that DelGiorno went on strike after that. Thoriasmade no mention of the fact that DelGiorno had in factbeen promoted on the first day of the strike. Thomas is notparticularly credible asa witness.On cross-examinationwhen he was asked whether he had attended supervisors'meetingsand whether he had been instructed to report backto the Employer with information concerning the Union, hedenied any such instructions, although the record is clearthat such instructionswere givenand followed.JerryGraham testified that Leadman Thomas came tohim and said that DelGiorno would stay with the Companyif they could give him a promotion. DelGiorno was notpresent.Graham told Thomas that Respondent was"scared and ignorant as to what [the Union] could possiblydo to us and so we knew we couldn't make any promotionsso we denied it." He testified that a vacancy as a mechanicwas filled with new hires and company transfer butDelGiorno remainedas he was,that he was not surewhether DelGiorno was promoted later or at all. On cross-examinationJerry Graham testified that DelGiorno did notget a promotion but, because he did not walk out with thefirst group of people, paperwork was being processed for ahigher position on his return to work on Monday. I creditDelGiorno.His story is generally consistent and hisdemeanor on the witness stand credible, especially when hewas confrontedon cross-examinationwith questions abouta telephone call that he had not reported to the GeneralCounsel because of his friendship with Leadman Thomas. Ibelieve that Thomas in fact suggested to DelGiorno that ifhe struck he would lose any opportunity in the future tobecome a mechanic again but that if he did not go out onstrikehe would be promoted, which is exactly whathappened. I believe thatstatementsof Thomas to DelGior-no that he would lose his chance to become a mechanic ifhe went on strike violated Section 8(a)(1) of the Act. I donot agreethat his promotion when he did not go on strikecan be shown to be a violation; clearly Respondent, facedwith the choice of promoting a man already experienced asa mechanic or trying to hire a new mechanic to cross thepicket line, would have promoted DelGiorno and I findnothing coercive in this action.DelGiorno also testified on redirect examination afterRespondent brought up the matter of the telephone callthat Thomas told him that he had been informed by theCompany that if the Union came in the Company wouldnot be able to pay union wages and would have to "fold." IconsiderThomas' testimony that, asked by DelGiornowhether he thought the Union would come in, he answeredthat he "did not feel it wouldunlessthe company felt theUnion desires completely fell . . . a union put on a strike toput the contractor in a position to where they would have toyield to their desires and I said, I don't believe that theunion will just fold up, the uniondesireslike that, I don'tthink that will happen." Thomas then explained that hemeant that he did not believe "that the company would foldup to uniondesires." I consider this testimony beyondbelief and I conclude that it was contrived by Thomas tosomehow include the words "company" and "fold" but usethem in a different light. I conclude that this statement byThomas as reported by DelGiornoviolates Section 8(a)(1)as a threat that Respondent will close in the event oforganization. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the day before the strike commenced, David Shermantold his leadman,TinyMorgan,that he would like to talk tomanagement.Morgan took him to the Company's mainoffice where he met with James Graham, Jerry Graham,and Pope. Sherman testified that he told Pope that thereason he had signed a card was not to put him out ofbusiness and James Graham answered him saying that iftheUnion came in the Company could not meet itsdemands and would have to fold. They talked aboutPerkins and Sherman said that Perkins really did not doanything to him personally other than threaten him aboutdischarge for signing a card. Graham then said that he hada list of employees and asked Sherman if he knew in Cat Cwhich were hardcore union.Sherman said he thought heknew quite a few of them that were hardcore and called afew namesoff, including his brother, DelGiorno, Maddox,Hayes,Wingo, Gatliff, and probably Tim Elder, JulyWalker,Malcolm Lee, Ken Garnet, Blake Smith, andNathaniel Adams. He further stated that the only one hethought might change her mind was Patricia Kemp (whodid not go on strike).Sherman told James Graham thatthere was a union meeting that night and that while he didnot know which way he was going he would like to go to theunion meeting to hear what they had to say. James Grahamsaid he did not object to it but if Sherman went he could getin touch with Graham and let him know if anythingimportant came up at the meeting about the strike. At thispoint Jerry Grahamintervenedand told James Grahamthat he should not ask that, but Sherman said that he woulddo so.Sherman later called James Graham and told himthat therewas goingto be a strike and what had taken placeat the union meeting.JamesGraham testified that he was in an office withJerryGraham whensomeonefrom Cat C came in andstated that Sherman wanted to come to the office and talk.They invited him to come up. Sherman came into the officeand started to say something and Jerry Graham said,"David, you understand we're not allowed to solicit orencourage any information relative to the Union." Shermanansweredthat he understood that and went on to tell thatthere was going to be a union meeting and that he wantedto call James Graham after the meeting and report to him.He also said that his brother and other people were puttinga great deal of pressure on him to join the Union and hewas scared to death.Jerry Graham testified that he and James Graham weresitting at their desks when David Sherman came into theoffice and said he had some things that he wanted to report.Jerry Graham interrupted him and told him they could notask him anything, they were not going to tell him to doanything, and whatever he did was on his own, whereuponSherman continued to relate that there was going to be aunion meeting that night and he would report after themeeting by telephone to James Graham. He testified thatJames Graham at the end of the conversation againreminded Sherman that anything he did was of his own freewill.David Sherman impressed me as an honest and ingenu-ous young man who was chiefly concerned with continuingto retain his job or if that job became impossible gettinganother. He was very literally caught in the middle. One ofthe early card signers, he was easily smoked out by Perkinson October 6 and was the recipient of some of Perkins'threats that people who did not retract their union cardswould lose their jobs, and Perkins' recommendation that ifhe had signed a card he should write a letter to retract it. Hefollowed the recommendation and wrote a letter, then heheard that Jerry Gann had a better letter and sought himout and copied his.He sentthe letter and the following dayalso signed Jerry Gann's petition. Sherman attended themeetingof October 8 at which the first strike vote was takenand which unanimously carried and then, fearing unem-ployment because of the strike, consulted with an oldfriend, the owner of anotherbusinessfor whom he hoped togo to work, asking his friend what he should do. The friendfirmly advised him to have nothing to do with the Unionand Sherman again changed his mind. By October 16 hewas still undecided and apparently was appalled thatPerkins had been discharged, blaming complaints that hehad made about Perkins in some part for the discharge. Inthisframe of mind, he determined to talk with topmanagement as Popeand JerryGraham had suggested intheir speeches and individual interviews with the employ-ees. Ifind that Sherman addressed himself immediately toPope, expressing his dismay at Perkins'discharge andsaying that he did not expect that result from his complaintsand told Pope why he wanted to join the Union in the firstplace. James Graham answered him with a statement thatRespondent could not meet the union demands and wouldhave to go out of business, to which Sherman, even moredismayed, blurted out that he did not want to put Pope outof business; that was not why he signed a card. At thispoint,Graham, who had a list of the employees andobviously believed that Sherman was now firmly inRespondent's camp, asked him to detail the employees whowere hardcore union advocates and would go out on strikeifa strike were called. Sherman named a number ofemployees including his brother and then, going whole hog,said that he was going to a union meeting that night. JamesGraham immediately said that if he went to the meeting heshould let them know if anything important took place,such as a strike vote. Jerry Graham interposed his state-ment that James Graham should not ask that and JamesGraham said to Sherman that he did not have to call him.Nevertheless, Sherman said that he would do so and did,giving Graham a full report on the unanimous strike voteand stating that he still had not made up his mind whetherto go on strike. David Sherman actually did not go on strikeuntil October 20, 3 days after the strike began.Ihave recounted above the versions of David Shermanand Jerry andJamesGraham. I credited Sherman thatPope was there, but Pope gave no version of thismeetingand Leonard (Tiny)Morgan, who was called as a witnesson another subject, was not asked about the incident at all.Ibelieve that David Shermanwas tellingthe truth to thebest ofhis recollectionand I credit his story. I find that bythe threats and interrogations directed to him Respondentviolated Section 8(a)(l) of the Act on October 16, 1975.James A. Dennis testified that on October 16 he wassitting in the quality control office with Supervisor Wallacewhen employee Holland came in and said to Wallace thathe had told him that if he had ever made up his mind about POPE MAINTENANCE CORPORATION337the Union he would inform Wallace because Wallace askedhim to do so.He had made up his mind and he was going tosupport the Union.If the Union went on strike he would gowith it.Wallace answered that that was his prerogative, thathe could do whatever he saw fit and then turned to Dennisand said,"Denny,how do you feel about the Union?"Dennis answered that his feelings were the same asHolland's.He was in support of the Union and if they wenton strike he would go with them.This is obviously an8(a)(1)violation.IcreditDennis.Wallace denied anyconversation with either Dennis or Holland in which theUnion was mentioned and stated that he did not do anycampaigning among the people in his unit because heconsidered that they were all too mature to have anythingto do with the Union and that he was very much surprisedwhen three of his employees went out on strike.IdiscreditWallace. Testifying on another subject, hestated categorically that he had no conversation withHorace Ivy,a Government negotiator,about any of thetestimony at the hearing on the day before Ivy testified. Ivy,called to testify in rebuttal,testified that he was telephonedby Wallace who attempted to tell him about the testimonyconcerning Ivy's participation in the Umberger incidentreferred to below.I credit Ivy who has no ax to grind in thismatter and discredit Wallace in what I consider to havebeen a deliberate lie.While some doubt is cast upon theDennis Holland incident by General Counsel's failure torecall Holland in rebuttal after Wallace denied the conver-sation,the fact that I find Dennis credible and Wallaceincredible satisfiesme that the incident took place asDennis reported.3.The transfer of Mane McClintonMarie McClinton was the purchasing clerk for Respon-dent,working with and under the direct supervision ofGilbertGann at the time he was purchasing agent forRespondent.She was an early union supporter although shewas at no time in the unit in which the election wasconducted.On October 6, according to McClinton'stestimony,B.B. Saxon came into the office where McClin-ton and Gann were sitting and closed the door behind himand asked McClinton what she thought about people tryingto form a union.She told him it depended on what theywanted and he said that some information had leaked outof the office and it had to be either Gann or McClinton thatwas responsible.McClinton answered that it was she, it wasnot Gann,and Saxon asked what information she had giventhe Union.She said that she had given the names and titlesof the top officials of Respondent.Gann went on talkingabout a strike in Texas and asked her if she remembered thestrike.She said that she did not.Gann said that when theemployees went on strike in Texas they kept the work goingand they would do it again at Warner Robins. If necessarythey would fly people in from Texas and have them onstandby.He suggested that the people that had signedunion cards should have come to him instead.If theywanted something they could have talked to him.He askedMcClinton if she signed a union card and she acknowl-edged that she had,whereupon Gann expressed his dismaythat she had signed a union card and said that his son hadsigned one because he had been told that it was to get rid ofPerkins.Saxon walked out of the office and came back withJerryGraham,the project manager,and started question-ing her.She got upset and asked if there was any way shecould get her card back. Saxon left the office and returnedand said that Attorney Capron said that the only way shecould get her card back would be to write a letter to theUnion because they would have to have her signature. Sheasked Saxon to use the telephone to call the representativein Atlanta and get her card back.He agreed. She called andtalked to Union Representative Seidenfaden,who told herhe was going to be in town that night and would talk to herthen.He also asked her why she was crying.She toldSeidenfaden either to send back her card or to tear it up andJerry Graham in the background told her not to let him tearitup, to have him mail it to her. Seidenfaden said that hewould talk to her when he was in town that evening.The following day Pope came to McClinton and askedher what the employees were trying to do getting the unionin there.She asked him if he was trying to say that theywere wrong.He said, "no," but he thought she had signed aunion card for the purpose of trying to get back at him orhurt him.She denied that she was trying to hurt anyone andPope told her that he guessed they would have to put her inanother office handling another contract that Respondentwas temporarily administering. He then wondered howmany people at the other office had signed up.McClintonshrugged her shoulders and he left.McClinton also testified that Gann started talking duringthe afternoon of October 6 saying that he was worried allweekend because the union representative had contactedPope and he was afraid that if the Union got in it wouldhurt a lot of people.He also said that if the Union got in theincentive people would lose their incentive pay and therewas no way that the Company would be able to pay sickleave or annual leave.Gann's testimony is considerably different. He testifiedthat Saxon came into his office with Jerry Graham and,addressing himself directly to Gann,said he was extremelydisappointed,he had placed the utmost confidence over theperiod of their acquaintenance,and he expressed displea-sure and disbelief that material and information that wasavailable only in his office had been released to outsidepersonnel.At this point McClinton interrupted and said,"Mr. Saxon I've got to tell you that Mr. Gann didn't tellanyone anything.I gave the union the personnel roster andall the information they have."At this,Saxon addressedhimself to McClinton and said, "Marie,you mean to tell methat after I have given you a job in San Antonio and thensaw you had ajob here when you moved to Warner Robinsthat you would still betray our confidence and confidentialinformation to outside personnel in this office."Marieresponded,"Yes, sir,and I feel terrible about it, I had nointention of hurting you or anyone else." She said, "Iwishthere was some way I could make it up to you."She askedSaxon if there was any way she could get her union cardback.Jerry Graham testified that Saxon said that he was goingto ask Gann about the information getting out from Gann'soffice and that he accompanied Saxon into Gann's office.Saxon confronted Gann and specifically stated that some-body in the office had betrayed the Company and he 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDwanted to know who.Gann paled and asked Saxon what hewas talking about,whereupon McClinton got up in tearsand said,"Idid it, I did it, I did it." She immediatelywanted to know if there was any way she could withdrawthe thingsthat she had done and Jerry Graham walked intothe next office and asked Attorney Capron what to do andquoted Capron as saying she could can and request it to bereturned.She requested her card be returned.The conflict between McClinton and Gann as to whatshe said and what information she admitted giving to theoffice is very interesting. Gann's testimony is certainly notsupported by that of Jerry Graham, who preceded him onthe witness stand.On cross-examination Gann admittedthat there was nothing in the affadavit that he gave to theNational Labor Relations Board during the investigationstages of the case that Marie had admitted giving thepersonnel roster to the Union. Accordingly, at some timeafter Gann signed his investigative affidavit and before hetestified, this information occurred to him.The General Counsel alleges that Marie McClinton wasdischarged on October 15, 1975. In fact she was notdischarged but was transferred,within Respondent's em-ploy, to the janitorial contract facility that Respondent wastemporarily performing.When the strike began,she wentout on strike.The General Counsel argues that theMcClinton transfer was clearly a pretext, but he does notargue in what regard it was pretextual.McClinton went onstrike and apparently has not been reinstated to that or anyother job.I do not fmd that McClinton's transferwas adischarge. Itis true that Respondent lost the janitorial contract afterJanuary 1976. The contractor who took over that contractcontinued all the employeesformerly onRespondent'spayroll and presumably McClinton would be working thereyet but for Respondent's failure to reinstate her after thestrike.Additionally, at the time of the transfer Respondentwas actively bidding for the janitorial contract with, Iwould assume,some expectationof beingthe successfulbiddersinceit had been asked to take over the contract bythe Air Force.Much was made at the hearingof theissue whether or notMcClinton was a confidential employee,and she certainlywas not within the Board's definition.She was a purchasingclerk and workeddirectly forthe purchasing agent who wasincidentally the personnel manager of Respondent at thetime. Another girl in the office was the personnel clerk andprobably the only employee of Respondent in the confiden-tial statuspriorto the strike.Iagree with the GeneralCounsel that after the October 6 incident Respondentdeliberately attempted to build the appearance of confiden-tiality aroundMcClinton's job, but the record reveals noevidence that her job was in any way confidential prior toOctober 6,other than the instructionsby Popegiven thesummer preceding the union organizationthatno informa-tion of any kind was to be given out from the Respondent'sofficesby anyone. Nevertheless, while she was not aconfidential employee,the physical establishment in whichshe worked rendered it impossible for Respondent tooperate with an avowed union sympathizer in the officewithout the danger that any matter discussed in the officewould be made available to the Union. I do not think it wasunreasonable for Respondent to give McClinton a unilater-al transfer at no reduction in earnings to another job to gether out of the office during the union campaign and I fmdno violation in its doing so.With regard to various 8(axl) statements alleged to havebeen madeby variouspersons toMcClinton, I fmd that theevidence is insufficient to sustain the General Counsel'sburden of proof. I am not convinced that McClinton waswholly truthful in her testimony. I specifically consider hertestimony with regard to her failure to do the EEOC reportsthat were admittedly part of her job to lack candor. On theother hand, I do not find Gann or Jerry Graham any morecredible. Iwondered when I heard Gann's testimonywhether Respondent wanted me to believe him or Graham.Respondent's brief convinces me that it is Gann's testimo-ny that Respondent wants me to believe and I fmd Gann'stestimony intrinsically inconsistent.Accordingly, sincethere is no testimony concerning the incident that I trust, Ishall dismiss any allegations relating thereto.4.The discharge of Winfred DavisWinfred Davis was an employee in the trailer shop. OnOctober 10,ClydeReynolds explained to Davis that thetrailer shop had a cutback on the work from 10 trailers aday to6 and thathe would belaid off becausethey had toomany employees.Respondentproved that in early Octoberthe number of trailers scheduled to gothrouthe trailershop was reduced by the Air Force.James Graham testifiedthat Respondent had no alternative but to release WinfredDavis and indeed that he waskept 5days longer than hewould otherwise have been while Respondenttried to find aplace for him because of Respondent'sfear of beingcharged with an unfair labor practice in discharging him.Jerry Grahamtestified to the same effect and testified thatno one was hiredfor any job forwhich Davis was qualifiedbetween October 6 and 10.Indeed, the record reveals thatwith the exception of four truckdrivershired on October 2and 3 no employees other than a janitor, a purchasingagent,and a supply clerk were hired during the month ofOctober priorto the strike.Similarly, the record revealsthat,other than Davis'termination,the only terminationstaking place in Octoberpriorto the strike were those ofUmberger, an inspector-negotiator;Lester Perkins, the CatC supervisor;and Berry Hill, asupply clerk.The GeneralCounsel apparently contends that,by discharging Davisand retainingValeskywho had less seniority,Respondentevidenced that Davis'discharge was discriminatory. How-ever, in the first place,there is no evidence that Respondentnormally followedseniority.In the second place,Valeskytestified that he had been laid off, probably around the endof September,from his employment in the trailer shop andon the same day ran into Supervisor Reynolds in a bar atlunchtime and Reynolds told him that there was an openingin the paint shop if he wanted to go back to work.Accordingly,at the time of Davis'layoffin the trailer shop,Valeskywas employed at the paint shop. Respondentpresented evidence that it did not customarily transferemployees so asto lay off byseniority and it appears thatthe least senior man in the trailer shop was Davis. I fmdinsufficient evidence on the record as a whole to supportthe General Counsel's allegation that Davis' discharge was POPE MAINTENANCE CORPORATIONviolation of Section 8(a)(3). Accordingly, I shall recom-mend that the complaint be dismissed with regard thereto.5.The discharge of UmbergerHoward Umberger was a negotiator-inspector. In thatcapacity it was his duty to negotiate with negotiator-inspectorshired by the Air Forceconcerningrepair work tobe done on the equipment handled by Respondent, toinspect the equipment after the repair work was done todetermine that it had been successfully accomplished, andto "sell" the equipment back to the Air Force in a repairedcondition.On or about October 8, Air Force Inspector Ivy receivedwork order requests initiated by Umberger on two pieces ofequipmentthat had alreadybeenpartially repaired, sug-gesting additional repairs. Ivy went out to the equipmentand noted that some of the work that was to have beenaccomplished had not been completed. In addition heagreedwithUmberger that the additional work wasnecessary.He called Umberger to accompany him to theequipment, pointed out the work that was not completed,and made a sarcastic reference to the alleged shortcomingsof the quality control of Respondent, i.e., of Umberger.Umberger retorted, apparently with heat, that he had notyet approved the work, it was not in a condition to bereturned to the Air Force, and he had initiated work beforereturning it to the mechanic for completion. Ivy continuedto ride Umberger and the discussion became angry,culminating in Umberger retorting that he did not give adamnwhether theequipmentwas fixed or not.Ivy's recollection was that Ivy threatened to go overUmberger's head to Wallace and Umberger retorted that hedid not give a damn if he did. At any rate, Ivy reported theincident to his supervisor, Newman, who mentioned it toWallace.Wallace immediately reported it to top manage-ment and a few days later, when everyone was at work, allthe participants in the dispute were called together alongwith the project manager, Jerry Graham. Ivy repeated hisstory, Umberger admitted that he had used the expressionthat he did not give a damn whether the equipment wasfixed,and he was forthwith discharged. The GeneralCounsel contends that the discharge was violative andpresented the evidence of Jimmy Holland and JamesDennis,each of whom hadmade similarstatements duringthe course of negotiations in the past and on each occasionwere complimented by Wallace for vociferously andenergetically negotiating on Respondent's behalf.Ivy and Newman both testified that they had noanticipation that their report of the incident toWallacewould lead to Umberger's discharge.6 Newman testifiedthat at an umemployment compensation hearing he hadstated that a statement such as that made by Umberger was"intolerable." Johnny Pope and Jerry Graham both testi-fied that Newman presented the matter to them as anintolerable incident. It is notable that the testimony of bothof them was characterized in this respect by leading bycounsel.Newman did not so testify.339The entire incident presents a clear picture of a pretextdischarge and I would have no hesitation, especially in viewof the hyperbolic testimony of Pope, Graham, and Wallaceabout the incident, in finding a violation except that there isno evidence on the record from which I can infer thatRespondent had any reason to believe that Umberger hadanything to do with the Union. Umberger testified that hewas asked by Graham whether he had signed a card orwhat he thought of the Union and that he had given anambiguous answer from which one would not normallyhave inferred that he was a union supporter. Although hesigned a card, there is no evidence that Respondent had anyknowledge of that fact. His name was not among thoselisted by Supervisor Deems as having been on Respon-dent's list of union supporters. He was discharged onOctober 15, prior to the incident when David Shermaninformed Respondent'smanagement as to all the unionsupporters that he knew. Company knowledge is a neces-sary element in the finding of a pretextual discharge.Inasmuch as it is completely lacking in this record, as far asI can see,the General Counsel has failed to support theallegation and, accordingly, I shall recommend that it bedismissed.6.The nature of the strikeThe General Counsel contends that the strike was causedby the unfair labor practice of Respondent. Respondent'sdefense is threefold. In the first place, Respondent deniesthat any unfair labor practices were committed. In thealternative,Respondent contends that if any unfair laborpracticeswere committed and they would have to havebeen those committed by Perkins and that Respondentdisassociated itself from and repudiated this misconduct.Finally, in any event, the strike was undertaken solely forthe purpose of recognition, and unfair labor practices hadnothing to do with its initiation or continuation.I have found that Respondent committed various unfairlabor practices not only by the activities of Perkins but bythe activities of many, if not most, of the supervisors andmanagement representatives.With regard to the alleged repudiation, Respondentcontends that, by the speeches made by its representativesand by representations made to employees by managementthat employees had a right to join the Union if they choseand would not be discharged for so doing, the employeeswere sufficiently apprised of their rights and reassured withregard thereto. Further, on October 15, Perkins, certainlythe most offending supervisor, was discharged and a noticewas posted on all employee bulletin boards signed byJohnny Pope, James Graham, and Jerry Graham. Thenotice states as follows:It has come to our attention that a former Supervisormay have made threats to certain employees indicatingthat they would be discharged if such employees signedcards for the Union or attended union meetings.We have no way of knowing whether these threats weremade. If they were made, they were without our6Umberger had been employed by Respondent as an inspector-negotia-tor for only 6 weeksat the time. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDauthorization or approval and were,in fact,contrary toour expressed instructions.All employees,union or notunion,have no reason to be afraid of discharge as longas they do their jobs and don't interfere with the work ofothers.Employees have the right to sign cards and not signcards to attend or not to attend union meetings.Threatening employees because of these activities isagainst the law.Moreover,we believe that such threats are unnecessaryand counter productive.We believe that employeesshould be able to realize that representation by theUnion is not in their own best interests,and that theywould vote against representation in any secret ballotelection.Such threats only disrupt morale,and wouldnot in any event influence and(sic) employee's votesince no one, including the company or the union,would know how an employee voted.All employees are hereby requested to notify usimmediately in the eventtheyreceived threats of anykind,fromanyone,based on their union sentiments orlack thereof.We want employees to make their decisionbased on thefacts,and not on threats or promises.At the same time Respondent published another notice,apparently on the same bulletin board,that states asfollows:Several employees have asked whether they shouldattend the union meeting apparently scheduled forThursday night to hear a "big gun" from the union. Allemployees, not otherwise scheduled to work,have theright,protected by law and respected by the company,to sign a card or not sign a card,and to attend unionmeetings or not attend union meetings. In short this isentirely up to you whether you attend the meeting ornot.In makingthatdecision,however, you should take twofacts intoconsideration:1.You will probably be subjected to a great deal ofpressure by the union officers and by others in atten-dance to sign a union card or to reaffirm previous cards.We have already heard unconfirmed reports that someemployees who have changed their minds have beenthreatened by other employees.2.We get the feeling that support for the union hasweakened noticeably in the past week.If only a few ofyou show up,the union will understand you do not needtheunion to solve your problems. However, anysignificantattendance, even out of curiosity, willencourage the union to increase its efforts to disrupt ouroperations.If youdo so go, ask"the big gun"just three questions:7Salant & Salant, Incorporate492 NLRB 417 (1950), and cases therecited,Livingston Shirt Corporation,et al,107 NLRB 400,403(1953);WhyteManufacturing Company, Inc,109 NLRB 1125, 1128-30;Fleetwood Trailer1.Is he willing toguarantee,in writing,that theunion would give you a better deal than you have now?(thefactis that the union can't promise youotherpeople'smoney).2.Isn't it true that if employees strike in support ofthe union's demands, they can bepermanentlyreplacedby new employees and put in a status like a layoff? (thefactis that this is the law laid down by the Courts).3.Isn't it true that Mr. Robert B. (Gene)Burris ofthe union promised us and our lawyer that the companycould pretty much write its own ticket if it signed up theunion without going through an election? (thefactisthat the union doesn't give a damn about you-onlyyour dues money, and knows that it would l lose anelection after you thought about it.After you've asked these questions and gotten thefactswe believe you'll tell the union you're not interest-ed-so the union can get back to its own business oftrying to find jobs for all the former A&P and W.T.Grant employees who believed that the retail clerksunion offered"job security."Respondent,citing Board decisions inOkidata Corpora-tion,220 NLRB 144 (1975);Cosomodyne ManufacturingCompany,150NLRB 96 (1964);SpringfieldGarmentManufacturing Company,152NLRB 1043 (1965);W. J.Ruscoe Company,166 NLRB 618 (1967); andThe PowersRegulator Company,149 NLRB 1185 (1964), contends thatitwas not responsible for the statements of Perkins.Respondent also citedHoerner Boxes,Inc.,137 NLRB 1487(1962), andHolmes Foods, Inc.,170 NLRB 376 (1968), tosupport its argument that the Employer did all that wasnecessary to disassociate itself from the acts of Perkins andprevent them,and accordingly Respondent is not responsi-ble for them.The line of cases to which Respondent refers is a long oneand the Board has explicated the factors to be consideredwith considerable detail in the various cases cited below.?The Board has held that a respondent may relieve itself ofreliabilityor coercive conduct by effectively repudiatingsuch conduct, but to be effective the repudiation must betimely,adequately publicized, unambiguous,and theremust be no proscribed conduct after the publication of suchrepudiation.Applying these tests to the instant case,the unfair laborpractices committed by Perkins commenced on or aboutOctober 6,the date on which the first speeches were madeby Respondent'sofficers(on which Respondent in partrelies in its argument that it has effectively disavowed anyunfair labor practices it may have committed).The unfairlabor practices however continued on October 7, 8, 9, 10,and thereafter through October 16. During this period oftime, according to Respondent's evidence, some of which iscredible,Respondent kept voicing its assurances thatemployees had a right to join the Union or not as they sawfitand had a right to go to union meetings or not as theysaw fit.By the time of the published notices that accompa-nied the discharge of Perkins on October 15, the employeesCo., Inc,118 NLRB 1355,1356(1957);Austin Powder Company,141 NLRB183 (1963),enfd.350 F.2d 973 (C.A. 6,1965);Hart Beverage Co., Inc., d/b/aPepsi-Cola Bottling Co.,of Sioux City,lown170 NLRB 441(1968). POPE MAINTENANCE CORPORATION341must have become somewhat cynical with the constantinterference and coercion on the one hand and the constantattempted repudiation on the other. Nevertheless, thenotices of October 15 were timely, after any unfair laborpractices that had taken place on or before that date andcertainlyappear to have been adequately publicizedinasmuch as they were placed on all of the bulletin boardstowhich employees normally looked for notices fromRespondent. However, considering the ambiguity of theOctober 15 notices, as in theAustin Powdercase citedabove, it seems debatable whether the notices were suffi-ciently unambiguous, inasmuch as they made no referenceto specificacts or statementsand merely retracted anystatementsreflecting on the right of employees to join aunion.Nothing in any of thespeechesor either of thenotices deals, for instance, with the specific threats thatRespondent would go out of business if the Union came inor that the applicants whose interviews were being widelypublicized were to be used to replace card signers. There isno mention in any of the "disavowals" of Respondent'scoercive attempts to solicit employees to sign withdrawalsof their authorization cards or of the coercive impact of theissuance of written warnings to employees Godfrey, Hawk,Brady, and Robert Miller. Nor is any mention to be foundof the threats implicit instatementsmade to employees thatRespondent had a list of employees who favored the Unionor who had signed union authorization cards, which in factit did have, and which, coupled with the threats and othercoercive activity, was clearly designed to further threatenemployees. I find therefore that the notice was insufficientlyunambiguous to relieve Respondent of liability for thecoercive conduct of its supervisors. Finally, as I havepointed out, proscribed conduct continued after eachpublication of the alleged repudiation up to the time of thestrike.As the Board said inSalant & Salant, supra,"Anemployer is not only under an obligation to remain neutralafter posting a neutrality notice but to see to it that suchpolicy is enforced. He cannot fulfill his duties under the Actmerely by issuing instructions requiring compliance of theAct. His obligation extends to making any such instructionseffective."Here, as inSalant,the policy of neutralityenunciated by Respondent was honored almost entirely inthe breach.I find that Respondent's enunciations of its neutralityagainst the background of unfair labor practices, whichRespondent admits it discovered as early as October 6, was,if anything, counterproductive in repudiating the miscon-duct of managementand supervisory personnel. Theconstant reiteration leads to exactly what was evidenced bythe testimony of Martin Durden, adduced by Respondent.Durden testified that he asked employee Holland onOctober 16 why the employees would go on strike afterPerkins was fired. Holland answered that he considered it atrick,Perkinswas probably just on vacation, and theEmployer was trying to set the Union up. I find thatRespondent's attempt to repudiate and relieve itself of theconsequences of the unfair labor practices committed priorto the strike was unsuccessful and I reject this defense.Finally, Respondent contends that the strike was actuallyan economic strike and that calling it an unfair laborpractice strike was a pretext on the part of the Union. Therecordisclearthat the Union was, from the inception,prepared to call a strike to gain its ends. In the telephoneconversation between Burris and Capron on October 7,Bums evidently threatened to let Respondent count theUnion's majority on the street, as the saying goes. OnOctober 8, at the union meeting, however, Burris carefullyexplained to the employees the distinctions between aneconomic strike, both from the standpoint of its effect, i.e.,the protection of strikers' jobs, and from the standpoint ofwhat was necessary to gain that protection. The assembledemployees discussed the various activities of Respondentamong which I have found numerous violations. On thatdate a strike vote carried, but no attempt was made by theUnion or the employees to implement it. Respondent hadimmediate notice one way or another of the strike vote, as isevidenced by the fact that the following day advertisementsappeared in local newspapers seeking strike replacements. Ihave no doubt that Respondent also knew that the vote wasto conduct an unfair labor practice strike. Respondentcould at that time have stopped committing unfair laborpracticesand effectively repudiated its past coerciveconduct, but it did not do so. On the contrary, employeeswho continued to complain specifically about the activitiesof Perkins were told that they should consider the pressureunder which Perkins was working and remember the kindof person he was and not take them too seriously. No realattemptwas made to repudiate Perkins' unfair laborpractices except the general statements that Respondentwas not violating the law and had informed its supervisorsthat they should not. The unfair labor practices continuedand on October 14, in the speech that caused Perkins tomake the complaint that led to his discharge, Respondentagain made no move to repudiate Perkins' activities. On thecontrary,asRespondent points out, the speech wasgenerally supportive of Perkins and made no attempt todisavow thestatementshe had made. After Perkins'termination, no announcement was made to the employeesthat he had been terminated because of his persistentcommission of unfair labor practices and Respondent'snotice simply referred to him as a former supervisor.Accordingly, inasmuch as the unfair labor practices contin-ued through October 16, and the Union held a meetingagain on the evening of October 16 to discuss the situation,the Union and the employees had no reason to believe thatthe unfair labor practices would cease. They again dis-cussed the unfair labor practices and again took a vote onwhether to strike. The vote carried and this time the Unionwent out on strike.Respondent adduced evidence, some of it direct andsome hearsay, that individual employees, sought out andasked why they were striking, gave various reasons otherthan the formalistic "We are striking in protest of Respon-dent's unfair labor practices." The police chief, for instance,testified that he asked an employee, who apparently wascarrying a picket sign saying that the Union was protestingRespondent's unfair labor practices, why they were striking 342DECISIONSOF NATIONALLABOR RELATIONS BOARDand the employee said that they were striking for acontract.eThe rule is clear and longstanding that a strike that iscaused in whole or in part by an employer's unfair laborpractices in a protected unfair labor practice strike.Respondent's contention here really is that,assuming that itcommitted unfair labor practices,and I found that it did,because the Union and the employees wanted recognitionand because the employees had been advisedcorrectly thatunfair labor practice strikers were protected,the employeesengaged in a sort of a mock unfair labor practice strikesolelyto put economic pressure on Respondent.To thisend,Respondent adduced testimony that union agentstalked in terms of calling an unfair labor practice strike andthen going back to work,thus displacing all of the strikereplacements,then calling another unfair labor practicestrikeand going back in again and thus making itimpossible for Respondent to hire replacements. Respon-dent appears to have missed the point that oncethe Unioncalled off its unfair labor practice strike,initially displacingthe replacements,allRespondent would have to do wouldbe to cease committing unfair labor practices and theUnion could not mount another unfair labor practice strike.Thus, the device would be completely within the control ofRespondent.Pope's employees,because of the advice and instructionsof the Union on this issue, were probably more sophisticat-ed than employees normally become in a strike situation.Theyknew what protections were afforded an unfair laborpractice striker and were prepared to take the Union's wordfor the fact that the actions of Respondent were unfairlabor practices.Accepting this knowledge, theywere able tomake an intelligent assessmentof the effect of such anunfair labor practice strike on Respondent.Thereis no rulethat an unfair labor practice striker loses his protection ifthe strike has an economic effect on his employer. It is thatvery economic effect that hopefully may cause the employ-er to cease committing unfair labor practices.Nor do Iknow ofanyrule that requires that employees, in order tobe afforded the protection of unfair labor practice strikers,must be ignorant or naive and believe that they are strikingonly to notify the public of Respondent's unfair laborpractices or to protect themselves against them.The publichas a right to protection against an employer's unfair laborpractices and it appears to me that Congress, the Board,and the courts have fashioned the protections for an unfairlabor practice striker with an eye to discouraging thecommissionof unfair labor practices by employers.Ifind that the employees herein were on strike because ofthe unfair labor practices.I see no evidence from which Icould infer that they would have gone on strike if there hadbeen no unfair labor practices.If there would not have beena strike but for unfair labor practices,I concludethat theunfair labor practices had at least a causal relationship tothe strike and the strike was therefore an unfair laborpractice strike.s I infer nothing from the failure of the police chief to recall the legend onthe picket sign, which does not support Respondent's argument,or from hisability to recall the statement of the picket,which arguably does.The policechief was present at the picket line in order to direct that it be stoppedbecause the Union had not received permission from the city of WarnerRobins to picket.V. THE REPRESENTATION PROCEEDINGWe are now in a position to determine the representationproceeding to the extent that it is possible by decision. TheUnion's petition was filed November 13,1975,while theunfair labor practice strike was continuing.The matterwent to hearing and a decision and direction of electionissued January 7, 1976, pursuant to which an election bysecret ballot was conducted on February 6, 1976.The Regional Director's supplemental decision revealsthat the parties were served on February 9 with a correctedtally of ballots showing that of approximately 137 eligiblevoters 40 cast ballots for the Petitioner,40 cast votes againstthe Petitioner,56 cast challenged ballots,and I cast a voidballot;the challengesare obviously determinative. OnNovember 20, the Union sought reinstatement on behalf ofall strikers and Respondent declined to reinstate them tothe extent that it refused to make room for them bydischarging strike replacements.At the hearing,the partiesagreed that the challenges to the ballots of strike replace-ments must be sustained if the strike is found to be anunfair labor practice strike and I have so found. According-ly, the challenges to the ballots of the following persons, allchallenged as unfair labor practice strike replacements, aresustained.9J.C. AlbertM.M. JamesG.is..AllmanL.W. McGeeR.R. BixlerM.M. McGuorikJ.G. BlackM.C.McLendonJ.M. BlackmanJosephMilesJ.L. BrooksM.MilesR.D. BrooksJ.D.MinterM.A. BurkeR.A. OdumR.G. ChampionJ.B. PowellK.L.CliftonR.J.RamshurMarvin CookC.P.ReuterT.E. EdwardsFreddie SalletteW.EvansD.L. SandersJ.W. Frazier, IIIB.A. SellersJerryGarrettJ.S. SelphRock GormanJ.R. SpearsR.D. HardmanJ.B. ThomasR.L.HarperA.B. ToddJ.C. HowellB.L.W.TolliverVirdellR. YoungThe Union withdrewits challengesto the ballots of J.F.Tillman, E. D. Cassidy, J. S. Dell, and Martin Durden. Theparties stipulated that at the time of the election TommyDaniskawas a supervisor and agree that the challenge tohis ballot should besustained.The parties stipulated thatMarie McClinton was not at any time a member of theappropriate unit and, accordingly, the challenge to herballot should be sustained. The parties stipulate that Walter9 As a thresholdissue,Respondent contends that the strikers' participa-tion in picketing which violated Sec. 8(bX7) estopsthem from claiming theprotectionof the Actand furtherthat theyare not entitled to reinstatement.This argument depends entirely on the strike being foundto be a recognition-al strike.I found it to be an unfair labor practicestrike andthe argument isrejected. POPEMAINTENANCE CORPORATION343Eberhard, Tim Elder, James Holland, and Wesley Mathewere ineligible to vote on the day of the election and,accordingly, the challenges to their ballots are sustained.Respondent withdraws its challengesto the ballot of J. E.Dennis, D. E. Holland, K. S. Barnett, and C. G. Mauldin.Remaining is a challengeto the ballot of Joe Ray who waschallenged by the Board agent in accordance with atelegraphic order to challenge the ballot of the fire andsafety monitor. The parties agreed that Ray was not eligibleto vote on the grounds that he does not have a substantialcommunity of interest with employees in the unit and,accordingly, this challenge shall be sustained. I have foundthatWinfred Davis and Howard Umberger were dis-charged prior to the filing of the petition and the recorddoes not sustain General Counsel's contention that theywere discriminatorily discharged. Accordingly, the ballotscast by those two persons will not be counted and thechallenges are sustained.As a result of the stipulations and agreements betweenthe Employer and the Union, eight ballots are to be openedand counted. The ballots of J. E. Dennis, D. E. Holland, K.S.Barnett, and C. G. Mouldin were challenged by theEmployer, and those of J. F. Tillman, E. D. Cassidy, J. S.Dell, and Martin Durden were challenged by the Union. Irecommend that these eight ballots be opened and countedand an amendedtally of ballots served on the parties andthat, in the event the Union shall prevail after these ballotsare counted, a certificationissueto the Union.In the event the revised amended tally of ballots showsthat the Union did not get a majority of votes cast, aconsideration of the objections is the next relevant step.loThe Union objected that Respondent engaged in objec-tionable conduct by threatening plant closings, threateningemployees with wage and benefit reductions, misrepresen-tation of material facts, threats of loss of employees' jobs,the act of refusing to reinstate employees on and afterNovember 22, and a general allegation of interference,restraint, and coercion of the employees. I have consideredno activities of Respondent that took place after the filingof the petition. The only such activities before me are thefailure of Respondent to reinstate the replaced strikers ontheir demand and a letter dated February 2 which theparties stipulatedwas not received until Wednesday,February 4, by the Union. The Union contends that it didnot receive the letterin timeto answer and argues that thelettermade material misrepresentations. The GeneralCounsel argues that the letter violates Section 8(a)(1) invarious respects. I shall deal with that later. The GeneralCounsel's contentions are embodied in the Union's objec-tions also.First,with regard to the unfair labor practice strikers, ithas long been held that an employer has the duty toreinstate unfair labor practice strikers upon their uncondi-tional request for reinstatement, Respondent, however,argues that even if unlawful conduct precipitated the strikethe policy of automatically requiring immediate reinstate-ment to unfair labor practice strikers should not befollowed here. Respondent admits that the case law doesnot support it, but, citing the decision of the Third CircuitCourt of Appeals inUnited Steelworkers ofAmerica, AFL-CIO-CLC [The Dow Chemical Company] v. N.L.R.B.,530F.2d 266 (C.A. 3, 1976), in which the circuit court stated,"We perceive fundamental developments in national laborpolicies sinceMastro1956and Arlan's1961, that shouldhave commanded the Board's attention," Respondentargues that a balancing of the property right of Respondentwith the organizational rights granted to workers prior totheLaidlawdecision" may have required reinstatement ofunfair labor practice strikers, whereas, sinceLaidlaw,thestriker does not lose his status as an employee and isentitled to reinstatement as vacancies occur. Furthermore,in the instantcase,the strikers have been held to be entitledto unemployment compensation benefits from the date oftheir offers to return to work. Respondent argues that it stillis required to take thesamerisk of guessing wrong on theresolution of the issue whether the strike was caused by itsunfair labor practices since it is responsible for the backpayfrom the date of the offer to return to work, is not entitledto credit for unemployment compensation benefits paid,and could not afford to incur the significantly greaterexpense necessary to man its job with interim replacements.I feel that the rule with which we are dealing requiressomethingmore than a balancing of the Employer'sfinancialwell-being with the employees' right to strike,which essentially is what Respondent is calling on us to do.Twenty-five years ago those of us engaged in the adminis-tration of the Act thought that we would work ourselves outof a job when the word had sufficiently gotten around thatemployees had a right to join unions and that employershad a duty to bargain with the unions that their employeesjoined.We were naive. Now 40 years after the passage oftheWagner Act we arestilldealingwith employerscommitting the same unfair labor practices that led to theWagner Act and employees need the protection no less nowthan they did in 1936. I reject Respondent's argument inthis regard.With respect to the letter of February 2, the GeneralCounsel contends that the letter threatened employees withwage and benefit reductions if the employees selected theUnion, threatened them with loss of jobs, and threatened toclose the facility if the Union were selected. The Unioncontends, in addition, that the letter contains misrepresen-tation of material facts which it did not have an opportunityto counter because it received the letter so late.The letter, a four-page typewritten document addressed"Dear employee" and signed by Johnny J. Pope, James M.Graham, and Jerry L. Graham, is divided into two sets ofarguments; first, what was involved in the election and,second, what was not involved. What was not involved inthe election, according to Respondent, was (1) that thestrikers' return to work would not be any faster or slower asa result of the election and it ends with the statement "if theUnion did win the election all it could do is ask theCompany to bring the strikers back immediately. If theCompany did not want to do it the only thing the Unioncould do would be to call another strike." Respondent had10 It will be recalledthat the Employer's objectionswere dismissedin11The Laidlaw Corporation,171NLRB 1366 (1968), enfd. 414 F.2d 99their entirety by the Regional Director, and the dismissal was sustained by(C.A. 7, 1969), cert. denied 370 U.S. 920 (1970), andN.L.R B. v. Fleetwoodthe BoardTrailer Company, Inc.,389 U.S. 375 (1967). 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDalreadymade it clear that it did not want to bring thestrikers back immediately and guaranteedthe replacementsthat they would not be displaced in order tomakeroom forthe unionemployees. The letterignores the legaleffect ofthe fact thatthe strikersare unfair labor practicestrikerswho must, asa matter of law, be called back immediatelybut nevertheless it is atruthfulstatementthat the result ofthe election will not effect the ultimate disposition of thestrikers.(2)The election would not bring any automatic wageincrease.Respondent warned that aunionvictory couldresultin a reductionof wages orbenefits.Respondentargued that it has a firm, fixed, prepriced Governmentcontract with negotiatedincreasesbased solely on costincreasesallowed by the Government and that it is lockedinto its agreement and cannot pass on increasedcost in theform of higher prices. The letterstates, "Sincethe Companyisonly barely breakingevenon the contract now, it ishighly unlikely that we could or would agree to anyincrease.But a unionvictory could cost the Companymoney in lost efficiency, and in the time, effort, and moneyinvolvedin negotiating and administeringthe contract. TheCompany is allowed to take these costs into considerationand to proposea reductionin wages andbenefitsas long asitpays thewages andbenefits by the Department ofLabor." 12(3) The election, whichever way itwent,would not bringback any supervisors fired for failure to comply withcompany policy.In the discussionof issuesthat are involved in theelection, the first point Respondent made was that employ-ees mightbe forced to join the Union,arguingthat, becausethe land occupied by the Air Force was formally ceded tothe Federal Government by Georgia, the Georgia right-to-work law did not necessarily operate. The argument endedwith the followingstatement:In short, your paycheckmightlegally be cut in two byautomaticmandatory dues payment because as far asthe lawis concerned we arenotin Georgia. We knowthe Union will ask for this because when this all startedtheytoldus that the only thing they were interested inwas dues money.The second point was stated as: "Inability to take yourgripes privately to your supervisor or to seniormanagementis involved," and makesthe statementthat when the Unionisthebargaining representativethe lawrequirestheCompany to allowa union representativeor shop stewardto be present when an employee wants to talk about a job-related problemeventhough the employees do notwanttheUnion there.The third point was a further argument on the Compa-ny's alleged inability to pay araise,statingthat the contractpresently in force was negotiated, but the next one wouldhave to be bid competitivelyand suggestedthat if theUnioncamein the Company might not be able to bidcompetitively and get the contract. This argument was12This argument,and the following arguments, are directlycontradictoryto the position taken byRespondent in its argument regarding thejurisdiction of the Board and reveal Respondent's acknowledgment that,indeed,wagesare not fixed by the contract with the Air Force but providescope for negotiation.carried on with a further argument that the Union wouldnot help them operate more efficiently but would causethem to operate less efficiently. Respondent pointed outthatwages werebasedon minimum ratesestablished by theDepartment of Labor directly and indirectly by the law ofsupply and demand and prevailing rates in the area.Accordingly, the only variable was efficiency; therefore,sincethey could not work as efficiently with a union, theirself-interestwould seem to indicate that they should voteagainst the Union.This is a rather typical campaign letter, filled with half-truths, surmisesstated as truths, and truths stated assurmises.Read carefullyit isnot explicitly coercive, readcarelessly or withaminimumgrasp of the somewhattechnicallanguagein whichit iswritten, which is obviouslywhat Respondent gambled would happen, it could beconsidered coercive. It appears to be an excellent exampleof itsgenre,containingthe maximum coerciveness couchedin unexceptionablelanguage,every phrase of which hassometimeor another been found protected campaignpropaganda by some court. I find no violation in it.A.ConclusionIconclude that the election must be set aside based onRespondent's conduct in failing and refusing to reinstatethe unfair labor practice strikers on their demand, and I sorecommend.B.The General Counsel Requests a BargainingOrderThe General Counsel, relying on the Board's decision inTrading Port, Inc.,219 NLRB 298 (1975), and theGisselcase,13 contends that whether or not the union is found tohave won the election14 a bargainingorder should issuebased on the fact that the employer's unlawful conduct was"outrageous" and "pervasive" so that a bargaining order isthe only available effective remedy for substantial unfairlabor practices or that the employer's conduct was markedby less pervasive unfair labor practices which, nevertheless,still have the tendency to undermine majority strength andimpede the election processes.Basic tothe issuance of aGisselorder must be a fordingthat the Union, at sometimerelevant hereto represented amajority of the employees in an appropriate unit. For thispurpose, the General Counsel introduced authorizationcards signed by employees to indicate that a majority of theemployees, in the unit found by the Board in the represen-tation matter to be appropriate therefor, had authorized theUnion to represent them for purposes of collective bargain-ing.The General Counsel introduced 72 cards. Two of thecards, signed by Marie McClinton and Wesley Mathe, willnot be considered; the parties stipulated that McClintonwas outside the unit and that Mathe was a strike replace-ment.Accordingly 70 cards remain. Respondent specifical-ly attacked 22 of the cards and generally attacked all the13N. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969).14 In viewof my conclusions withregard to the challenges, it could goeither way. POPEMAINTENANCECORPORATION345others on the ground that widespread misrepresentations,fraud, and improper representations taint most of theothers. First, let us consider the 22 cards directly attacked.Respondent attacks the cards of Donald Venable, PaulHanks, Kenneth Dorsey, and Luther Slaton on the groundthatRobertMiller,who solicited their cards, informedthem, in part, that those who did not sign a card may haveto pay union dues while those who did sign cards would beexcused from that obligation. I have considered carefullythe testimony upon which Respondent bases its argumentand there is no mention therein of union dues whatsoever.Under examination by Attorney Capron, Miller testifiedthat he had no clear recollection of exactly what he told thefour persons, but, if he had been asked about initiation fees,he had stated that the card signers would not have to payinitiation fees if the Union did not come in, but nonsignerswho wished to join the Union at a later date, after theUnion was in, would "perhaps be required to pay aninitiationfee." This is an unexceptionable statement andhas nothing to do with any promise to relieve card signersfrom the payment of union dues. These four cards will becounted.Respondent contends that the following cards should notbe counted because the signers were all told that the onlypurpose for signing thecardwas to get an election:MichaelWilliamsClarence ThompsonDavid McLeodJerryGannWilliamWilliamsLionelGodfreyJames TaborD. I. BooneGregory GainesMichaelWilliams signed a card on September 29 at hishome. He had been given the card by Tim Elder and statedthat he already knew everything about the card before hesigned it. He was told that it wasjust whether or not he wasinterested in joining the Union, it was nothing permanent, itwas just whether he was interested. Asked on cross-exami-nation, "Did he say anything about getting an election oranything like that," Williams answered, "yes, he explainedall that." Then, asked "Did he tell you the only purpose ofsigning the union card was to get an election, that youwould not be obligated in any way?" he answered "right." Iconsider that his answers on cross-examination indicatethatWilliams knew the purpose of the card. Why theGeneral Counsel did not object to the duplicitous questionon which RespondentreliesI do not know, but in the faceof Elder's denial when he was asked if he said anythingabout an election to any of the employees to whom hehanded cards, "Not that I can recall," the card signed byWilliams is a clear and an unequivocal authorization to theUnion to represent him, and I am willing to accept histestimony that he knew what he was signing. I shall countthe card.David McLeod testified that he was handed the card hesigned by employee Rollen, who said that it was to have theUnion represent the employees and bargain. McLeodtestified that he read the card.In answerto the question,"Did he say anything about getting an election?" McLeodanswered, "He said there was no obligation on the card, itwas just to see if they could get a majority and then theywould hold an election."Q.The only purpose of the cardwas to get anelection?A.Yes.On the basis of this exchange Respondent wishes me toreject the card. This employee testified that he read the cardand that he was told that the card was to have the Unionrepresent the employees and bargain. If, although I doubtit, the person who gave him the card said that the onlypurpose was to get an election, he must have spokeninconsistently,but the question and answer did notattribute that statement to Rollen, or to anyone, and itappears to have been answered from the viewpoint of whatMcLeod thoughtthe result of signinga card would be,rather than what he was told. I shall count McLeod's card.William Williams testified that he read the card before hesigned it. He was given the card by Douglas Maddux. Oncross-examination he was asked the following question:"Mr. Williams, what did Mr. Maddux tell you was the onlypurpose for signing the card." There was no objection to thequestion andWilliams answered, "Was to get enoughpeople in so they could vote for a union to hold anelection." AttorneyHaas againtried to nail the point downby starting a question "the only purpose was to. . . ." Anobjection was raised, whereupon Haas then asked, "Mr.Williams, did the fellow worker, Mr. Maddux, state theonly purpose for you signing the card was to get enoughcards to have an election." The answer was "right."Maddux had testifiedthe sameday, but was not askedabout this conversation and he was not recalled. In theabsence ofanycontrary evidence, although I consider thatRespondent's inquiry was improperly addressed to Wil-liams, I shall accept his testimony at face value and rejectthe card.James Tabor testified that he was asked to sign a card byRobbie Miller, who told him to sign it for better workingconditions. In answer to leading questions, Tabor answeredthat he was told that the only purpose of signing a card wasto get an election and to get free health insurance, dentalinsurance, and eye insurance paid for by the Union. Tabortestified that he asked Arlerenza Smith and "Buba" Davisto sign cards and told them thesame thinghe was told.Tabor also testified that he read the card before he signed itand that he signed it at the first union meeting. No otheraccount of the statements made at the first meeting wassimilar to the account that Tabor gave of that meeting. I donot credit Tabor. His testimony when he was recalled to thewitness stand as Respondent's witness is inconsistent withthe testimony that he was told that the card was only for thepurpose of having a union. It appears that what he heardthatwas most impressive to him was that somehow jobsecuritywas involved and better wages and workingconditions. I shall count his card.Respondent's brief argues that the card of GregoryGaines must be excluded. There is no Gregory Gaines;however, Respondent's pagecitation refers to the testimonyof Gregory Garner. Garner testified that he signed his cardat themeeting ofOctober 8 and that he was told that thecard was to bring a union in so that the employees couldhave better rights and better money. Asked "Was anythingsaid about an election?" he answered, "They said if we gotup to so many that we could have an election." This is a far 346DECISIONSOF NATIONALLABOR RELATIONS BOARDcry from anystatementthat the only purpose of the cardwas to get an election. He read the card before he signed it.I shall count it.Clarence Thompson testified that he signed a card at therequest of some employees during breaktime. He said theywere talking about union cards and their significance. Theywere talkingabout job security, holidays, more holidaysthan they got, and that they said that the Union would havemore benefits,sickdays,or medical care,"something likethat,"He could recall them saying nothing else, they didnot go into detail about the purpose of the card. In responseto the question "Did they tell you why you should sign acard?" Thompson answered, "He said if we had enoughcards signed that we would have an election for the Union."He also testified he did not read the card before he signed it.Again the evidence is clearly contrary to Respondent'sassertionthat Thompson was told that the only purpose forsigning a card was to get an election. I shall count his card.JerryGann, who was one of the leading lights of theantiunion movement, stated that he signed a union card atthe request of several day shift employees who were pushingfor the Union and all of whom asked hun to sign. Hetestified that they said they needed to have enough peoplein the Company to sign cards so that the Union could comeon in and that they could have an election and there wouldnot be much to it then once there was an election and theUnion won. "It would be just more orless amatter thatPope would have to bargain with them." He was then askedwhether he reconsidered that decision and this is hisanswer: "Definitely after hearing talks from Pope Mainte-nance officials,management, I found out that we werewrong about what we were thinking, about the manner wewere getting paid and different things like that so of courseIwanted to get my card back from them." It appears to methatGann's second answer fairly well nullifies his first.Apparently what he was told and discussed concerned themanner in which he was getting paid and things like that,rather than having an election. Even his initial statementdoes not say that the only reason forsigning acard was toget an election. I shall count his card.Lionel Godfrey testified that he signed his card at the firstmeeting at Robert Miller's house, and that the union agentsaid that "after we signed the cards and they were counted,if there was a majority an election would be held." Godfreywas present at various union meetings and went on strikeon October 17. He was never asked to give an account ofthe union meeting other than the leading questions ad-dressed to him in his cross-examination. Other employeespresent at the first union meeting gave a fuller account ofthe statements of the union agent,indicating that he spelledout that the alternatives were to seek recognition, and, ifrecognition was not granted, to seek a card check or a unionelection in that order. I credit them and find that Godfreywas not informed that the sole reason for signing a card wasto get an election. I shall count his card.D. I. Boone testified that he signed a card at the requestof Richard Rollen a week or two before the strike. Rollenapproached him and said "that they was trying to getenough cards so that they could have an election for theUnion." Boone signed the card. He recalled nothing elsethat was said to him, if anything, and he does not recallwhether he read the card. Rollen testified that he askedBoone to sign a card and Boone did not sign it, but wantedto know more, so he talked with other people, and the nextday asked for a card to sign. Rollen testified that he did notknow who Boone talked to and he did not know enoughabout the card to tellBooneanything about it. He testifiedthat he said nothing about an election. Boone was not askedwhether he talked to any other employees about the card.He signed it on September 25, 1975, after the second unionmeeting, but he had attended neither of the first two unionmeetings. Under all the circumstances, I shall not count thecard of D. I.Boone.John Morgan testified that Tommy Peavy "just more orless throw'd" a card in front of him and asked him to sign itbecause they "needed enough names where they could havean election to see about being represented by a union."Peavy testified that he could have made such a statement. Icredit Morgan. I will not count the card.Michael McDowell testified that he signed a card at therequest of Tim Elder who told him they were wanting to geta union in and trying to get people to sign cards to get aunion representative to come down and talk to them. Eldertestified that he did not recall saying anything about anelection and denied saying anything about getting enoughemployees interested so that the Union would come downand have a meeting. He obviously did not recall much ofwhat he did say. I do not credit McDowell. He signed hiscard on October 8, 1975, by which time I am sure no oneworking for Respondent was unaware of the fact that unionagents had been present to talk to people for well over aweek. The fact that Elder could not recall what he said toMcDowell gives no reason for excluding the card. I shallcount it.Timothy Elder testified that Glenn Smith, Glenn Maul-din, and Nathaniel Adams handed him their cards alreadysigned. He did not recall seeing them sign their cards and,as I stated above, his testimony reveals that he has verylittle recollection of what he said to them. Respondentcontends that these cards must be excluded. I see no reasonwhy they should be and I shall count them.Harold Thompson testified that he got a card from anemployee but did not recall from whom, and that theemployee asked him if he would sign the card, that the carddid not mean that he would be forming a union or anything,or that he would be joining a union, but it was to get arepresentative to talk with the employees, to make a speech.Thompson testified that he read the card before he signedit.The card was dated October 1. Union representativeswere present at the time. Accordingly, I conclude thatThompson misunderstood what was said to him. In anyevent, I see nothing in his testimony to indicate that the solereason given him for signing a card was to have a unionrepresentative talk to the employees and, presumablyhaving read the card, he knew what he was signing. I shallcount his card.Larry Preast testified that he signed a card at the requestof Robert Crummey who told him that employees weretrying to get a union on base. They needed some cards to besigned for the Union. Apparently, Preast came to theconclusionthatCrummeywas talkingabout the Unionrepresenting Federal employees on the base, with which POPE MAINTENANCE CORPORATION347Preast had no complaint. Apparently his wife thought thatCrummey was talking about the credit union on base.Preast cannot read, but signed the card and Crummey tookitwith him. In a proceeding of this sort, cards are used asthe best available objective evidence that, at the time theywere signed, the signer meant to authorize the Union tobargain in his behalf. While there is no substantial evidencethat Larry Preast was the victim of any misrepresentationconcerning the card, it is prefectly clear from his testimonythat his illiteracy made it impossible for him to know whatwas on the card, and his complete misunderstanding of thestatementsof Crummey led him to believe he was signing acard for a union other than the Retail Clerks Unioninvolved herein. Under these circumstances, I shall notcount his card.Rollen testified that John Gray said he wanted a unionand "all I did was ask him if he wanted one, and he signedthe card and filled it out and signed it." Gray testified thatRollen told him he had to sign a card or lose his job, andrefused to read the card to him. Rollen was not called inrebuttal after the testimony of Gray, and did not deny thestatementsthat Gray alleges that he made. Accordingly, Ishall credit Gray and reject the card.Herman Densontestified that he signed a card onSeptember 20, and it is obvious that he was at the unionmeetingwhen he signed it. He testified that the unionofficial told him "that the card would more or less serve asinformation, not really, you know, I wasn't obligated in anyrespect just by signing the card." Nothing else was said inreference to the card. The several accounts of the unionmeeting of September 20 at Robert Miller's house make itclear that a great deal more was said about the card thanreported by Denson. Nothing was said in any of theevidence that I have considered substantial that militatesagainstmy consideration of the card as a valid memorial ofthe card signer's intentionswhen he signed it. Nothing inDenson's testimony reveals that he was coerced or thatmisrepresentations were made to him. I shall count his card.C.ConclusionWith Regard to the AuthorizationCardsI conclude that the General Counsel adduced 65 validcards signed by employees employed by Respondent at thetime of the Union's demand for recognition on October 17.Of these cards, 64 had been signed prior to the initialdemand for recognition on October 4. The parties stipulat-ed to a list of employees on Respondent's payroll as ofOctober 4. It contained 105 names and does not contain thename of Larry Preast. Accordingly, it appears that therewere 106 persons in the unit at the time; 54 cards representa majority, 64 cards well over a majority.D.UnitThe Union's demand in its October 22 letter spelled out aunit of all full-time and regular part-time employees,excluding seasonal and casual employees, janitorial em-ployees,officers,management personnel, guards, andsupervisors as defined in the Act. Respondent argues that itwas entirely within its rights in refusing recognition becausethe unit was inappropriate, and, indeed, contrary to Boardpolicy. Accordingly, Respondent refused to bargain. Attor-ney Capron, in his October 24 letter to the Union refusingto bargain, makes no mention of the impropriety of theunit,but states, on the contrary, that the Employercontinued to doubt that the Union represented an un-coerced majority in any appropriatebargainingunit. At thehearing on the petition, according to the Regional Direc-tor'sDecision and Direction of Election, the Employermoved to dismiss the petition on the ground that the unitwas inappropriatesinceitdid not contain the requisitestatutoryexclusionof office clerical employees. The Re-gionalDirector pointed out that there is no statutoryexclusion of office clerical employees nor is their unitplacement inanyway mandated by provision of the Act.The unit spelled out in the Regional Director's decision,identicalwith the unit alleged to be appropriate in theGeneral Counsel's complaint, includes all full-time andregular part-time employees employed by Respondent at itsaerospace ground equipment and repair operations atRobins Air Force Base, including parts tracers, companyvehiclemechanics, forms clerks, Category C dispatchers,incentivemechanics, and inspector/negotiators, but ex-cluding office clerical employees, professional employees,janitorial contract employees, and fire and safety monitor,guards,the assistantchief of quality control, and all othersupervisors as defined in the Act. Although Respondent,during the hearing, indicated that it was going to contestthe unit at least with regard to the negotiators, it did not doso in its brief, and I assume that it has chosen not to do sodeliberately. There is no evidence on the record from whichIwould find any variance appropriate in the unit as spelledout in the complaint. Accordingly, I find that unit appropri-ate for purposes of collective bargaining.E.ConclusionWith Regard to the BargainingOrderThe General Counsel contends thata Gisselorder iswarrantedin this case,contendingthat the Employer'sunlawful conduct was outrageous and pervasive so that abargaining order is the only available effective remedy forthe substantial unfair labor practices. Respondent contendsthat a bargaining order is not called for herein, pointed outthat in the election the Union had half the ballot votescounted and the passage of time would sufficiently havedulled the recollection of the employees ofanyunfair laborpractices that Respondent may have committed, althoughRespondentdenieshaving committed any, so that a freshelection could now be conducted.I find that in theinstant casethe widespread interroga-tion, the many threats of reprisals and threats that the plantwould be closed down or the contract be lost by Respon-dent, and the failure of Respondent in violation of Section8(a)(3) to reinstate the unfair labor practice strikers,together with the solicitation of employees to withdrawtheir union authorizations and the solicitation of employeesto discuss their grievances withmanagement, as well as theissuanceof reprimands to employees because of their unionactivities, all together at least have a tendency to underminethe Union's majoritystatus. I find, indeed, that they were sopervasive and outrageous that a bargaining order shouldissue. It is not enough to say that in spite of Respondent's 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDunfair labor practices half of the votes cast were for theUnion.Clearly,well over half of the employees signedunion authorization cards and wanted the Union onOctober 4,when the antiunion campaign commenced.Under all the circumstances here,I shall recommend that abargaining order issue.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above,occurring inconnection with the business of Respondent as set forth insection I,above,have a close,intimate,and substantialrelationship to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes,burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAWbenefits and that Respondent would cease its business if theUnion were selected; by soliciting grievances from employ-ees with the express or implied promise that they would beremedied; by promulgating and informing employees thatthey would be discharged for soliciting employees to jointhe Union at any time on the premises used by Respondent;by soliciting employees to sign a petition to withdraw theirunion cards;by creating the impression of surveillance ofemployee union activities; and by telling employees that ithad a list of union supporters and card signers and that itknew which employees had signed authorization cards,Respondent interferedwith,restrained,and coerced em-ployees in the exercise of their rights guaranteed in Section7 of the Actin violation of Section8(a)(1) of the Act.9.Respondent has not been shown to have violatedSection 8(a)(3) and(1) in certain particulars spelled out inthe Decision above.1.PopeMaintenance Corporation is an employerengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.Retail Clerks International Association,Local 1063 isa labor organization within the meaning of Section 2(5).3.All full-time and regular part-time employees em-ployed byRespondent in its aerospace ground equipmentand repair operations at RobinsAir ForceBase,includingparts tracers,company vehicle mechanics,forms clerks,Category Cdispatchers,incentive mechanics,and inspec-tor/negotiators,but excluding office clerical employees,professional employees,janitorial contract employees, thefire and safety monitor, guards, the assistant chief of qualitycontrol, and all other supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section9(b) of the Act.4.At all times since October 4, 1975, the Union hasbeen the duly designated representative of the employees inthe unit described above within the meaning of Section 9(a)of the Act.5.SinceOctober 4, 1975,and at all times,Respondenthas failed and refused to recognize and bargain collectivelywith the Union regarding the wages, hours, and workingconditions of its employees in the unit set forth above.6.By failing and refusing to bargain collectively,Respondent has violated Section 8(aX5) and(1) of the Act.7.By issuing written warnings to employees GaryHawk, Lionel Godfrey, George Bray, and Robert Miller,and by failing and refusing to reinstate the unfair laborpractice strikers who applied for reinstatement on Novem-ber 22, 1975, and thereafter, Respondent discriminatedagainst employees because of their membership in andactivities on behalf of the Union, and because they engagedin concerted activities with other employees for the purposeof collective bargaining and other mutual aid and protec-tion in violation of Section 8(a)(3) of the Act.8.By the activities set forth in paragraphs 5, 6, and 7,above;by coercively interrogating its employees concern-ing their and other employees'union activities;by threaten-ing employees with discharge,more stringent enforcementof company rules, cancellation of their vacations, loss ofREMEDYHaving found that Respondent has committed acts inviolation of Section 8(a)(1), (3), and (5) of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the purpos-es of the Act. The General Counselsuggeststhat under thecircumstancesset forth above, whether or not the Unionprevails in the representation case,a bargaining ordershouldissue.The General Counsel cites no authority forthis proposition and I know of only one case where it hasbeen done.Inmy opinion, Respondent has demonstrated by itsactivities set forth above a comprehensive rejection of theprinciple of collective bargaining and has committed themany unfair labor practices found in an attempt to delay, aslong as possible,the ultimateday when it would have tonegotiatewith the Union as the collective-bargainingrepresentative of its employees. Normally in cases of thisnature the Board issues its certification and waits todetermine whether the Respondent will then bargain ingood faith with the union as the representative of itsemployees. If, after an appropriate time has elapsed, therespondent refuses to bargain or fails to bargain in goodfaith, the union then is expected to file a new chargealleging a violation of Section 8(a)(5) and this whole wearycourseresumes.Respondent thus frequently gains as muchas 2 to 5 years before it has to comply with the law. Evenwith an immediate bargaining order, the employees, whosignified almost a year ago that they wanted representation,must continue to wait while the Board and courts windtheir weary way through this prolonged litigation.15Ifmd merit in the General Counsel's request that Irecommend to the Board that, whether the Union wins theelection or not, a bargaining order issue in this matter. Allissues that would ultimately be presented in a refusal-to-bargain case testing its certification are presently ripe fordecision. I see no warrant for adding another year or two ofpotential litigation to the burden the employees presentlybear.15The recordcontains a lettersigned by Johnny J. Popein which he gaveas his opinion that the representation matter would not be resolvedfor 2 or 3years. POPE MAINTENANCE CORPORATION349I have found that Respondent violated Section 8(a)(3)and (1) by issuing written warnings to four employees. Twoof these warnings, issued by Supervisor Perkins, may havebeen destroyed. I shall recommend that all four warnings, ifthey are presentlyin existence,be removed from thepersonnel files of the four employees concerned andanyrecord of them expunged from Respondent's books andrecords. I further recommend that Respondent notify eachof the four, in writing, that the warning has been expungedfrom his record. I deem this necessary in view of theresponse of Respondent's counsel, when the matter wasbrought up during the hearing in this matter.The record reveals that some of the unfair labor practicestrikers were reinstated to their old jobs, some to other jobsor other shifts or both, and some not reinstated at all. I shallorder that all strikers shall be reinstated to the job and shiftthey formerly held immediately before the strike and on thesameshift. If the jobs they held are no longer in existence,they shall be reinstated to substantially equivalent jobs onthe same shifts. If a job is occupied by a strike replacement,he shall be discharged if necessary. Backpay shall be paideach of the strikers,commencingon November 22, 1975,untilreinstatementin accordance with this Order, and shallbe computed in themannerprescribed in F.W.WoolworthCompany,90 NLRB 289 (1950), with interest in accordancewithIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Respondent's Charges of "ProsecutionalMisconduct"Respondent contends that the cases, including therepresentation case, should be dismissed on the ground thatpublic confidence in Board procedures would be dimin-ished by the actions of union and Board representatives"suggesting(to at least one employee)subordination ofthese officials and where the Board representatives engagein conduct violative to the letter and spirit of Boardprocedures."Respondent'smotion is based largely ontestimony adduced from Working Leadman Dean Cassidyconcerning an alleged incident in a motel involving counselfor the General Counseland union agents.The testimonyof Cassidy is memorialized in his evidence given at thehearing. I declined to permit contradictory evidence offeredby the General Counsel and the Union, and I declined,further, to permit various counsel to this proceeding tolitigate before me the somewhat unsavory dispute fomentedby Respondent's counseladduction of Cassidy's evidencein the hearing, on the ground that this was not the properforum for complaints against the General Counsel's activi-tiesnor those of Respondent's counsel. Respondent'sargument in support of its motion dredges up every bittercomplaint that 2 weeks of tense litigation gave rise to, butmade no showing of any manner in which Respondent'scase may have been harmed or the General Counsel's caseaided by the activities he decries.Without some clearshowing of harm, I can conceive of no reason why theseI6 In the event some reviewingbodywere to determinethat I should haveconsideredthisissue, I shall state thatbasedon his demeanor in testifying,and on the bias and prejudiceso clearly displayed throughouthis testimony,even without cross-examination on the issue or countervailing evidence, Iwould not creditCassidy's storyconcerning the motel incident17 In the event no exceptionsare filed as provided by Sec. 102.46 of thecases should be dismissed, leaving Respondent's employeeswithout remedy for theseseriousunfair labor practicescommitted and without a bargaining agent they so clearlywanted. I reject Respondent's argument.16Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I make the following recommended:ORDER 17The Respondent, Pope Maintenance Corporation, War-ner Robins, Georgia, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain with Retail ClerksInternationalAssociation Local 1063 as the collective-bargaining representative of the majority of its employeesin the unit consisting of all full-time and regular part-timeemployees of Respondent at its aerospace ground equip-ment and repair operations at Robins Air Force Base,Warner Robins, Georgia, including parts tracers, companyvehiclemechanics, forms clerks, Category C dispatchers,incentive mechanics and inspector/negotiators, but exclud-ing office clerical employees, professional employees,janitorial contract employees, the fire and safety monitor,guards, the assistantchief of quality control, and all othersupervisors as defined in the Act.(b) Coercively interrogating its employees regarding theirand other employees' union activities; threatening employ-ees with discharge, more stringent enforcement of companyrules, cancellation of vacations, loss of benefits, and thatRespondent would cease its business if the Union wereselected; soliciting grievances with the express or impliedpromise that they would be remedied; promulgating rulesand informing employees that they would be discharged forsoliciting employees at any time on the premises used byRespondent; soliciting employees to sign a petition towithdraw their union cards; and creating the impression ofsurveillance of employees' union activities by telling em-ployees that it has a list of union supporters and cardsigners.(c)Discriminating against employees for engaging inunion activities by issuing them warning notices andthreatening to discharge them if they continue suchactivities.(d)Discouraging membership in and activities on behalfof Retail ClerksInternationalAssociation Local 1063 oranyother labororganization, by discriminating in regard tohire and tenure of employment of Respondent's employeesor by discriminating in any other manner in regard to anyterm or condition of employment, in order to discourage orinterfere with membership or activities therein, and particu-larly by failing and refusing to reinstate unfair labor strikersimmediately upon their unconditional request.Rules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec.102.48 of theRules and Regulations be adoptedby theBoard and become its findings,conclusions, and Order,and all objections thereto shall be deemed waivedfor all purposes. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.182.Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a) Upon request,recognize and bargain collectively withRetail Clerks International Association Local 1063 as theexclusive bargaining representative in the appropriate unitdescribed above.(b) Physically expunge from its records warning noticesor counseling slips addressed to employeesGary Hawk,LionelGodfrey,George Bray, and Robert Miller andexpunge any record of the issuance of such warning notices,and mail,to each of the four named employees,a letteradvising him that the warning notice and any recordsthereof has been expunged from his personnel file.(c) Reinstate each of the employees named below to thejob he or she held before the strike,or, if that job no longerexists, to a substantially equivalent job, discharging ifnecessary any strike replacement holding such job.James A. DennisJames E. DennisEdgar L. GodfreyAnthony J. Del GiornoGary HawkRonald S.ShermanTimothyM. ElderRobert M. CrummeyJimmy L. HollandGeorge W. BrayBessieHayesBetty ReynoldsJames FobbsJuan ArmsDouglasTraynorRita A. MillerDavid E.ShermanJohn Abel, Jr.Glenn MauldinMalcolm L. LeeGlenn B. SmithKenneth S.BarnettWalter E. EberhartMike WingoJohnnyitMeadowsKenneth DorseyWesley MatheJohn F. DillardArlerenzo SmithHomer RidleyGerald MooreBilly T. QuinnTommy PeavyMichael D.BramlettNathaniel J. AdamsRobert M, MillerRichard H. MaceDoug E. MadduxJudy WalkerDanny E. HollandHazel GatliffWalter C. ValaskyMarie McClinton(d)Make whole the above-named employees for any lossof pay they suffered as a result of Respondent's failure tooffer them reinstatement pursuant to their unconditionaloffer of November 20, 1975, to return to work. Backpayshall be computed from November 22, 1975, to the date onwhich each named employee shall have been reinstated tothe job he or she held before the strike, or, if that job nolonger exists,to a substantially equivalent job, in themanner set forth in the section of this Decision entitled"Remedy."(e) Post at its office and place of business copies of theattached noticemarked"Appendix."19Copies of saidnotices, onforms provided by the Regional Director forRegion 10,afterbeing duly signed by Respondent'srepresentative, shall be posted immediately upon receiptthereof, and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered by anyothermaterial.(d)NotifytheRegionalDirector for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint, insofaras it alleges violations not found above to have occurred, bedismissed.The Disposition of the Representation CaseCase 10-RC-1056 was consolidated for the purpose ofhearing,ruling,and decision with the other cases herein,with the provision that the representation case be trans-ferred to and continued before the Board in Washington,D.C., and that the provisions of Section 102.46 and Section102.69 ofthe Board'sRules and Regulations shall governthe filing of exceptions. My findings of fact and recommen-dations are set forth above.I recommend that the eightchallenged ballots, the challengesto which I overrule, beopened and counted and a revised tally of ballots issue, andthat,in the event the revised tally of ballots shows that theUnion prevailed,a certification shall issue,and that, in theevent that the revised tally of ballots shows that the Uniondid not prevail,the election shall be set aside on thePetitioner's objection and that the representation case bedismissed and a bargaining order issued, in accordancewith my findings in the unfair labor practice case.is In view of the widespread and fulsome nature of Respondent's unfairlabor practices,I deem a broad order warranted.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent their evidence,the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and to keep ourword about what we say in this notice.The Actgives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative of theirown choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights. POPE MAINTENANCE CORPORATION351WE WILL NOT fail or refuse to bargain collectivelywith Retail ClerksInternationalAssociation Local 1063as the exclusive bargainingrepresentative of our em-ployees in the appropriateunit consistingof all full-timeand regular part-time employees employed by us at ouraerospace ground equipment and repair operations atRobinsAir ForceBase,Warner Robins, Georgia,including parts tracers, company vehicle mechanics,form clerks, Category C dispatchers, incentive mechan-icsand inspector/negotiators,but excluding officeclerical employees, professional employees, janitorialcontract employees, the fire and safety monitor, guards,the assistantchief of quality control, and all othersupervisors as defined in the Act.WE WILL NOT coercively interrogate our employeesconcerning their or other employees' union activities.WE WILL NOT threaten our employees with discharge,with morestringentenforcement of company rules, withcancellationof their vacations, with loss of theirbenefits, and that we would cease our business if theUnion were selected.WE WILL NOT solicit grievances from our employeeswith the express or implied promise that they would beremedied.WE WILL NOT promulgate rules and inform employ-ees that they would be discharged for soliciting employ-ees at any time on ourpremises.WE WILL NOT solicit employees to sign petitions towithdraw their union cards.WE WILL NOT create the impression of surveillance ofemployees' union activities by telling our employeesthat we have a list of union supporters and card signersand that weknow the namesof the persons who signedunion cards.WE WILL NOT fail and refuse to reinstate unfair laborpractice strikers upon their unconditional request forreinstatement.WE WILL NOT give warning notices or counseling slipsto the employeesfor engagingin union activity protect-ed by the National Labor Relations Act.WE WILL NOT in any othermanner interfere with,restrain,or coerce employees in the exercise of theirrights, guaranteed by Section 7 of the Act.WE WILL upon request, recognize and bargaincollectivelywithRetailClerks International Associa-tion Local 1063 as the exclusive collective-bargainingrepresentative of our employees in the appropriate unitdescribed above.WE WILL physically expunge from the personnelrecords of Gary Hawk, Lionel Godfrey, Robert Miller,and George W. Bray any warning notices or counselingslips relating to their union activities and WE WILLexpunge from our records any mention of such warningnotices or counseling slips, and WE WILL further, byletter, advise each of those four named persons that wehave done so.WE WILL reinstate each of the following namedemployees to the job he or she held before the strike, or,if that job no longer exists, to a substantially equivalentjob, discharging if necessary any strike replacement,and WE WILL make them whole, with interest, for anyloss they suffered as a result of our refusal to reinstatethem on their request of November 20, 1975.James A.DennisJames E. DennisEdgar L. GodfreyAnthony J.Del GiornoGary HawkRonald S.ShermanTimothyM. ElderRobertM. CrummeyJimmy L.HollandGeorge W. BrayBessieHayesBetty ReynoldsJames FobbsJuan ArmsDouglasTraynorRita A. MillerDavid E.ShermanJohn Abel, Jr.Glenn MauldinMalcolm L. LeeGlenn B. SmithKenneth S. BarnettWalter E. EberhartMike WingoJohnny R. MeadowsKenneth DorseyWesley MatheJohn F. DillardArlerenzo SmithHomer RidleyGerald MooreBillyT. QuinnTommy PeavyMichael D. BramlettNathaniel J. AdamsRobert M. MillerRichard H. MaceDoug E. MadduxJudy WalkerDanny E. HollandHazel GatliffWalter C. ValaskyMarie McClintonPOPEMAINTENANCECORPORATION